ACCEPTED
                                                                                          04-15-00548-CV
                                                                              FOURTH COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
                                                                                    11/18/2015 5:33:07 PM
                                                                                           KEITH HOTTLE
                                                                                                   CLERK

                            CAUSE NO. 04-1S-00S48-CV

                            IN THE COURT OF APPEALS
                                                                      FILED IN
                                                    4th COURT OF APPEALS
                     FOURTH COURT OF APPEALS DISTRICTSAN ANTONIO, TEXAS
                               SAN ANTONIO, TEXAS               11/18/2015 5:33:07 PM
                                                                   KEITH E. HOTTLE
                                                                         Clerk


RUFINA REYES YANEZ,

      Appellant

           v.
AMERICAN GENERAL LIFE INSURANCE COMPANY,

      Appellee



 FROM THE 341 ST mDICIAL DISTRICT COURT, WEBB COUNTY, TEXAS

                       TRIAL COURT NO. 2014CVF000504-D3

     HONORABLE REBECCA RAMIREZ PALOMO, mDGE PRESIDING



   SUPPLEMENT TO APPELLANT'S MOTION TO REINSTATE THE
                        APPEAL

TO THE HONORABLE COURT OF APPEALS:

      Appellant, RUFINA REYES YANEZ, submits this supplement to

Appellant's motion to reinstate the appeal of the Court's consideration.

      1.        Appellant has always made it resounding clear that she wants to set

aside the summary judgment rendered against her on July 21,2015. Appellant filed

her notice of appeal on September 3, 2015, which was within 15 days of the date

                                                                                 Page II
the notice of appeal was due. See Rules 4.1 10.5(b), 25, 1,26.3, she filed a motion

for extension of time to file her notice of appeal and on September 23, 2015, she

filed a motion for extension of time to file her notice of appeal and on September

23,2015, she filed her motion to abate the appeal.

      3.    Attached as Exhibit A is a true copy of the Docket sheet which was

left out of the Clerk's Record that was filed on September 18, 2015. The District

Clerk failed to include in the Clerk's Records Appellant's motion for mandatory

judicial notice filed on July 10, 2015, which included incontrovertible evidence

that Appellee had been notified on November 1, 2001, that Appellant's husband

had died, contrary to Appellee's repeated assertions that Appellee had not learned

ofthe insured's death until November of2003. See Exhibit B.

      4.    Appellant's valuable right to appeal should not be lost because of a

hyper technical interpretation of the Texas Rules of Appellate Procedure. See

Verburg! v. Dormer, 959, S.W. 2d 615, 616-17(Tex.1997).

                                                     submitted,

                                                              .~

                                      ARMANDO TREVINO
                                      Attorney At Law
                                      State Bar No. 20211100
                                      1519 Washington St, Suite # 1.
                                      Laredo, Texas 78040
                                      Telephone No. (956) 726-1638
                                      Email: armandotrevinolaw@hotmail.com
                                      Attorney For Appellant

                                                                             Page 12
                                                               EXHmITA
20 14CVF000504 D3 : Rufma Reyes Yanez VS. American Gener... Page 1 of 8




                                                                                        ,..-,-ENDAR
                                                                                            As of 11/18/2015 2:36:58 PM

I   Case # 2014CVF000504 D3

          Rufina Reyes Yanez vs. American General life Insurance Company

          Type:              Contract

          Date Filed:        3/18/2014 12:00:00 AM

          Court:             341st District Court

          Complaint:         Contract


     IParty Information                                       II   Attorney Information                                             ,
     , Name                                     Affiliation   II   Name                        Affiliation                          I


     ~
         C~~~~~~ General Lif~ I~ns~rance De;e~~:~~~ 1;:::n::i:::;:O:--:~::~~~::;:~~::;e~~f:-~::J
         Rufina Reyes Yanez                   plai ntiff             -------------------------~-------------~-~---------------~--

          - - -- - -      - --- - - - --- -.------- ----------
                   ---------~-




     ICourt Dates
         Date                                   Description                                                 Status
     I              ---------~-



     17/13/20159:00:00 AM                       Motions                                                     Open
         5/18/2015 8:00:00 AM                  Jury Trial                                                   Canceled
         5/4/2015 9:00:00 AM                    Pre-Trial                                                   Open
         3/5/20159:00:00 AM                     Motion For Continuance                                      Open
     \3/5/2015 9:00:00 AM                       Motion For Summary Judgment                                 Open
         10/2/2014 9:00:00 AM                   Status                                                      Open
         9/15/20149:00:00 AM                    Status                                                      Postponed
                                                Motions                                                     Open



     ~
          /30/2014     1:30:00 PM
         6/30/2014 1:30:00 PM                   Special Exceptions                                          Open
         6/2/2014 1:30:00 PM                    Calendar Call                                               Open
                       .
          -----~---.------ ,-----~----,--                          -----------------




http://www.webbcountytx.gov/judgescalendarlViewCase.aspx? ... 11118/2015
20 14CVF000504 D3 : Rufina Reyes Yanez VS. American Gener... Page 2 of 8

   IActivity
    Date          Type            Description
    11/17/2015                    'IMG* LETTER FROM RAMOS TREVINO DATED 11/13/15 (RE:
    4:59:21 PM    Filing Papers   REQUEST TO PREPARE THE CLERL'S RECORD ON APPEAL). EjG

                                  SPOKE WITH jUILIE FROM ATTY. ARMANDO TREVINO'S OFFICE
                                  TODAY REGARDING E-MAIL SENT TO MS. DEGOLLADO ON
    11/16/2015                    CLERKS RECORD. ADVISED HER THAT A CLERKS RECORD WAS
                  Notes
    8:16:19 AM                    SENT TO THE FOURTH COURT OF APPEALS ON 9/18/15 AND
                                  IF A NEW CLERKS RECORD IS REQUESTED. SHE WOULD ADVISE
                                  MR. TREVINO AND WOULD GET BACK TO ME. (SL)
    11/3/2015
                  judgement       *IMG* JUDGMENT (FOURTH COURT OF APPEALS) SL
    8:49:57 AM

    10/28/2015    Filing Papers   *IMG* MEMORANDUM OPINION (FOURTH COURT OF APPEALS).
    8:22:23 AM                    SL
   110/6/2015
                  Order           *IMG* ORDER (FOURTH COURT OF APPEALS) 10/5/15. (SL)
    8:54:42 AM
                                  'IMG* LETTER FROM FOURTH COURT OF APPEALS DATED
    10/1/2015
                  Filing Papers   9/28/15. 9SL) {RE: APPELLEE'S RESPONSE TO APPELLANT'S
    3:58:15 PM
                                  NOTICE OF COURT TO ABATE FILED
                                  *IMG* LETTER FROM FOURTH COURT OF APPEALS DATED
    9/23/2015
                  Filing Papers   9/22/15. (SL) {RE: ANA ALCANTAR'S NOTIFICATION OF LATE
    9:44:11 AM
                                  REPORTER'S RECORD}
    9/23/2015                     *IMG* LETTER FROM FROUTH COURT OF APPEALS DATED
    9:42:35 AM    Filing Papers   9/21/15. (SL){RE: APPELLANT'S NOTICE OF COURT TO ABATE}

    9/22/2015                     *IMG* LETTER FROM FOURTH COURT OF APPEALS DATED
                  Filing Papers
    1:29:58 PM                    9/18/15. (SL) {RE: ELECTRONIC CLERK'S RECORD RECEIVED}
    9/22/2015                     *IMG* LETTER FROM FOURTH COURT OF APPEALS DATED
    1:28:14 PM    Filing Papers   9/21/15. (SL) {RE: LETTER TO COURT REPORTER}

    9/21/2015                     *IMG* LETTER FROM FOURTH COURT OF APPEAL DATED
                  Filing Papers
    11:42:08 AM                   9/16/15. (SL) {RE: APPELLE'S MOTION TO DISMISS}
                  Clerk's
    9/18/2015                     *IMG* CLERKS RECORD. (SL)
                  Record
    10:57:18 AM
                  (Appeal)
    9/18/2015                     'IMG* CONFIRMATION FROM FOURTH COURT OF APPEAL (SL)
    10:55:17 AM   Filing Papers   {RE: CLERKS RECORD}

    9/15/2015
                  Docket Sheet *IMG* CIVIL CASE DOCKET SHEET. (SL)
    2:49:27 PM
    9/11/2015                     *IMG* LETTER FROM FOURTH COURT OF APPEALS DATED
    9:02:53 AM    Filing Papers   9/10/15. (SL) {RE: FEES FOR FILING APPEAL}

                                  "IMG* LETTER FROM FOURTH COURT OF APPEALS DATED
    9/11/2015     Filing Papers   9/3/15. (SL) {RE: MOTION FOR EXTENSION OF TIME TO FILE
    9:01:22 AM                    NOTICE OF APPEAL}

    9/4/2015      Telephone       SPOKE WITH JULIE FROM ATTY. TREVINO'S OFFICE REGARDING
    10:21:01 AM   Call            FILING THE DESIGNATION OF CLERK RECORDS. (SL)
    9/4/2015      Filing Papers   *IMG* CONFIRMATION FROM FOURTH COURT OF APPEALS.
   19:01:36 AM                    (SL)



http://www.webbcountytx.gov/judgescalendarNiewCase.aspx?...11118/2015
20 14CVF000504 D3 : Rufma Reyes Yanez vs. American Gener... Page 3 of 8

   IActivity
   , Date            Type            Deseri ption
       9/312015      NOTICE OF       *IMG* NOTICE OF APPEAL (SL) COpy FORWARD TO COURT
       4:48:44 PM    APPEAL          REPORTER ANA ALCANTAR
                                     'IMG" ORDER DENYING PLAINTIFF'S MOTION TO SET ASIDE
                                     THE MAY 13, 2015 ORDER GRANTING DEFENDANT'S
       7/2112015                     TRADITIONAL MOTION FOR SUMMARY JUDGMENT SIGNED
       10:02:43 AM   Order           7/20/2015. (SL) FAXED TO ATTY. ARMANDO TREVINO AND
                                     f\TTY. JASON RICHARDSON FROM CIVIL COURT
                                     COORDINATOR. (SL)

       7/20/2015     Filing Papers   *IMG* FILING OF A RELEVANT EXHIBIT (E-FILED BY ATTORNEY
       3:38:27 PM                    ARMANDO TREVINO). EjG

       7/l3/2015     Filing Papers   *IMG* ADVISORY TO THE COURT. (SL)
       5:30:29 PM
                                     CASE CALLED. HONORABLE JUDGE BECKIE PALOMO PRESIDING.
                                     COURT REPORTER ANA ALCANTAR. ATTY. ARMANDO TREVINO
       7/13/2015                     AND ATTY. JASON RICHARDSON PRESENT. HEARING ON
                     Notes
       10:51:20 AM                   MOTION TO SET ASIDE JUDGMENT. ARGUMENTS HEARD FROM
                                     BOTH SIDES. COURT HAS TAKE MOTION UNDER ADVISEMENT.
                                     (SL) {COURT KEPT COURTS' FILE}
                                     *IMG* DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION FOR
    7/10/2015
                     Response        LEAVE TO FILE RELEVANT DOCUMENTS AND FOR JUDICIAL
   13:31:48 PM                       NOTICE. (ATTACHED WITH ORDER). SL

    7/10/2015                        *IMG" MOTION FOR LEAVE TO FILE RELEVANT DOCUMENTS
                     Filing Papers
   112:36:07 PM                      AND FOR JUDICIAL NOTICE (ATTACHED WITH AN ORDER). 8G
                                     *IMG* DEFENDANT'S RESPONSE TO PLAINTIFF'S MOTION TO
                                     SIT ASIDE THE MAY 13, 2015 ORDER GRANTING
       717/2015      Response        DEFENDANT'S TRADITIONAL MOTION FOR SUMMARY
       10:56:46 AM
                                     JUDGMENT (ATTACHED WITH AN ORDER, SENT TO COURT
   I                                 COORDINATOR). EjG
   I                                  *IMG* NOTICE OF HEARING (MOTION TO SIT ASIDE
       6/25/2015     Notices of      jUDGMEND SIT FOR 7/13/15 @ 9:00AM. FAXED AND MAILED
       8:45:25 AM    Hearing         TO ATTY. ARMANDO TREVINO AND JASON RICHARDSON
                                      FROM CIVIL COURT COORDINATOR. (SL)

    6/24/2015        Court Case      Court date/time: 7/13/2015 9:00 Hearing Type: 37 Motions
   112:58:24 PM      Assignment      Assignment of court date/time. Status entered as Open

   16/12/2015                        ~IMG*SECOND SUPPLEMENT TO PLAINTIFF'S MOTION FOR
                     Filing Papers
    4:21:33 PM                       NEW TRIAL (E-FILED BY ATTORNEY ARMANDO TREVINO). EjG

       6/12/2015                     "IMG* PLAINTIFF'S SUPPLEMENT TO MOTION TO SET ASIDE
                     Filing Papers
       3:33:10 PM                    THE MAY 13, 2015 SUMMARY JUDGMENT. (EjG)

   I                                 *IMG* SUPPLEMENTAL PLAINTIFF'S MOTION TO SIT ASIDE THE
                                     MAY 13, 2015, ORDER GRANTING DEFENDANT'S
   16/12/2015        Motion For
                                     TRADITIONAL MOTION FOR SUMMARY JUDGMENT AND IN THE
       2:47:11 PM    New Trial       ALTERNATIVE MOTION FOR NEW TRIAL (ATTACHED WITH
                                     ORDER). EjG

       6/5/2015      Motion For      *IMG* PLAINTIFF'S MOTION TO SIT ASIDE THE MAY 13, 2015,
       4:32:44 PM    New Trial       ORDER GRANTING DEFENDANT'S TRADITIONAL MOTION FOR
                                     SUMMARY JUDGMENT. (ATTACHED WITH ORDER). SL NOTICE




http://www.webbcountytx.gov/judgescalendarNiewCase.aspx?...11/18/20 15
20 14CVF000504 D3 : RufIna Reyes Yanez vs. American Gener... Page 4 of 8

   IActivity
   i Date            Type              Description
                                     ··6rFif::ARiNG~~::R:i:'C'DANDSf::Nt-T6·colTRt·COORDINAT6R:··"   .
                                      (SL)_

                                      Disposition entered as 408. Disposition code 408:
       5/13/2015
                     Disposition      Sumjudgmnt For AMERICAN GENERAL LIFE INSURANCE
       3:55:20 PM
                                      COMPANY
                                      Case Status changed from ACTV to DISP. Case Status ACTV:
       5/13/2015
                     Case Status      Active Case Status DISP: Disposed For AMERICAN GENERAL
       3:55:20 PM
                                      LIFE INSURANCE COMPANY
                                      *IMG* NOTICE REGARDING ORDER GRANTING DEFENDANTS
       5113/2015
                     Filing Papers    TRADITIONAL MOTION FOR SUMMARY JUDGMENT (E-FILED BY
       12:52:20 PM
                                      ATTORNEY JASON A. RICHARDSON). EJG
                                      *IMG* ORDER GRANTING DEFENDANT'S TRADITIONAL
                                      MOTION FOR SUMMARY JUDGMENT SIGNED 5/13/2015. (SL)
       5/13/2015     SUMMARY
                                      FAXED TO ATTY. JASON RICHARDSON AND MAILED TO ATTY.
       12:29:51 PM   JUDGMENT
                                      ARMANDO TREVINO FROM 406TH CIVIL COURT
                                      COORDINATOR CRUZ MALDONADO. (SL)

       5/4/2015      Court Case       Court ~ate/time: 5/18/2015 8:00 Hearing Type: 4 Jury Trial
       4:28:10 PM    Assignment       Status 'changed from Open to Cance

       5/4/2015                       *IMG* bRDER GRANTING DEFENDANT'S MOTION TO STAY
                     Order
       3:12:27 PM                     SIGNED 5/4/15. (SL)
                                      CASE CALLED. JUDGE BECKIE PALOMO PRESIDING. COURT
                                      REPORTER ANA ALCANTAR. ATTY. ARMANDO TREVINO AND
                                      ATTY. JASON RICHARDSON PRESENT. PARTIES NOT PRESENT.
    5/4/2015                          PRE-TRIAL HEARING, ATTYS. ANNOUNCED THAT AN AGREED
                     Notes
   13:03:26 PM                        MOTION TO STAY WAS FILED, COURT GRANTED MOTION,
                                      CASE SET FOR JURY SELECTION MAY 18, 2015 PENDING
                                      RULING ON SUMMARY JUDGMENT HEARING WITH JUDGE HALE
                                      ON MARCH 3, 2015.(SL)

       5/1/2015                       *IMG* PLAINTIFF'S AGREEMENT WITH DEFENDANT'S MOTION
                     Filing Papers
       2:24:43 PM                     TO STAY (E-FILED BY ATTORNEY ARMANDO TREVINO). EJG

       5/1/2015                       "IMG* PLAINTIFF'S VERIFIED MOTION FOR CONTINUANCE
                     Filing Papers
       2:13:34 PM                     (ATTACHED WITH AN ORDER). EjG

       4/28/2015                      *IMG* DEFENDANT AMERICAN GENERAL LIFE INSURANCE
                     Filing Papers
       4:25:58 PM                     COMPANY'S MOTION TO STAY. (SL)
                                      *IMG* FINAL PRE-TRIAL REPORT (FILED SENT COURT COURT
       4/28/2015                      FOR REVIEW) SL ** RETURN BACK FROM COURT UNSIGNED
                     Filing Papers
       4:16:05 PM
                                      5/14/15 ***

       4/28/2015                       *IMG* DEFENDANT AMERICAN GENERAL LIFE INSURANCE
                     Filing Papers
       4:12:41 PM                      COMPANY'S MOTION IN LIMINE. (SL)

       4/20/2015                       *IMG* AMERICAN GENERAL'S TRIAL EXHIBIT LIST. MG
                     Filing Papers
       4:36:43 PM
                                       *IMG* ORDER DENYING PLTF'S VERIFIED MOTION FOR
                                       CONTINUANCE SIGNED BY JUDGE HALE 3/6/15. (SL) FAXED
   I   ~/ig:~~o~~    Order             AND MAILED TO ATTY. ARMANDO TREVINO AND ATTY. JASON
                                       RICHARDSON FROM CIVIL COURT COORDINATOR. (SL)




http://www.webbcountytx.gov/judgesca1endarNiewCase.aspx?...11118/20 15
2014CVF000504 D3 : Rufina Reyes Yanez VS. American Gener... Page 5 of 8

   IActivity
       Date          Type    Description
   -'3]5}2015        Notes·CASE-d.ITEO: ]uDcEoSCAR] HALCSfTIINGTI;.n=ORTLiDcE"---
       1:49:06 PM            BECKIE PALOMO PRESIDING. COURT REPORTER ANA
                             ALCANTAR. ATTY. ARMANDO TREVINO PRESENT WITH RUFINA
                             REYES YANEZ. ATTY. BOBBY DEVELAC PRESENT FOR AMERICAN
                             GENERAL LIFE INSURANCE. 1.) HEARING ON PLFTS' MOTION
                             FOR CONTINUANCE, COURT DENIED MOTION ORDER SIGNED
                             IN OPEN COURT. 2.) HEARING ON MOTION FOR PARTIAL
                             SUMMARY JUDGMENT, COURT DEFERRED RULE ON MOTION
                             TO REVISE MOTION AND RULE AT A LATER DATE. (SL)

   ! 3/4/2015                        *IMG* AMERICAN GENERAL'S REPLY IN SUPPORT OF ITS
       3:06:11 PM    Filing Papers   MOTION FOR SUMMARY JUDGMENT. (ORDER ATTACHED) SL

       3/3/2015      Filing Papers   *IMG* FIRST SUPPLEMENT TO MOTION TO COMPEL ANSWERS
       11:03:05 AM                   TO PLAINTIFF'S REQUEST FOR ADMISSIONS. (SL)
                                     *IMG* NOTICE OF HEARING (PLTF MOTION FOR CONTINUANCE
       2/27/2015                     (SET FOR 5/5/15 @ 9:00AM. FAXED AND MAILED TO ATTY.
                     Filing Papers
       2:33:37 PM                    ARMANDO TREVINO, AND JASON RICHARDSON FROM CIVIL
                                     COURT COORDINATOR. (Sl)
   I                                 Court date/time: 3/05/2015 9:00 Hearing Type: 67
       2/27/2015     Court Case
                                     Mnt/Contin Assignment of court date/time. Status entered as
       1:34:37 PM    Assignment
                                     Open
                                     *IMG* AMERICAN GENERAL LIFE INSURANCE COMPANY'S
       2/27/2015                     RESPONSE TO PLAINTIFF'S VERIFIED MOTION FOR
                     Response
       9:52:16 AM                    CONTINUANCE (ATTACHED WITH AN ORDER DENYING ORDER
                                     FOR MOTION FOR CONTINUANCE). EjG

       2/27/2015
                     Response        *IMG* RESPONSE TO MOTION TO COMPEL ARBITRATION. (EjG)
       9:50:58 AM

       2/25/2015                     *IMG* PLAINITTF'S RESPONSE TO DEFENDANT'S TRADITIONAL
                     Response
       3:01:22 PM                    MOTION FOR SUMMARY JUDGMENT. (8G)
                                     *IMG* PLAINTIFF'S VERIFIED MOTION FOR CONTINUANCE
                                     REGARDING DEFENDANT'S TRADITIONAL MOTION FOR
       2/24/2015
                     Filing Papers   SUMMARY jUDGMENT.(SL) ORDER ... REC'D AND SENT TO
       4:36:24 PM
                                     COURT COORDINATOR. (SL) ** ORDER RETURN BACK FROM
                                     COURT UNSIGNED 3/10/15.

       2/13/2015                     *IMG* PLAINTIFF'S MOTION FOR A PARTIAL SUMMARY
                     Filing Papers
       3:13:51 PM                    JUDGMENT (NO FIAT OR ORDER ATTACHED). EjG
                                     Court date/time: 3/05/2015 9:00 Hearing Type: 142
       1/26/2015     Court Case
                                     Motsumjudt Assignment of court date/time. Status entered as
       2:03:45 PM    Assignment
                                     Open

       1/22/2015     Notices of
                                     *IMG* NOTICE OF HEARING. (SL)
       2:39:09 PM    Hearing
                      Motion for
     1/22/2015                       *IMG* AMERICAN GENERAL LIFE INSURANCE COMPANY'S
                     Summary
   • 2:32:31 PM                      TRADITIONAL MOTION FOR SUMMARY JUDGMENT. (SL)
                     judgment
       10/3/2014                     *img* NOTICE REGARDING PRE-TRIAL GUIDELINE ORDER
                     Filing Papers
       4:20:48 PM                    (E-FILED BY ATTORNEY JASON A. RICHARDSON). EjG

                     Notes



http://www.webbcountytx.gov/judgescalendarNiewCase.aspx?... 11118/2015
2014CVF000504 D3 : Rufina Reyes Yanez vs. American Gener... Page 6 of 8

   IActivity
                                  Description
                               ·-CASECA[[E5:TtJ5cTsEcKfEpALoMO-PRESf5fNC-:CQuR:'f--·
                                  REPORTER ANA ALCANTAR. ATTORNEY ARMANDO TREVINO
                                  PRESENT. ATTORNEY JASON A. RICHARDSON PRESENT.
                                  HEARING ON STATUS. COURT ORDERED ATTORNEYS TO
                                  SUBMITT A PRE-TRIAL GUIDELINE ORDER TO COURT
                                  COORDINATOR FOR FURTHER PROCESS. (EjG)
                                  *IMG* NOTICE OF HEARING (STATUS/ADDITIONAL DISCOVERY)
    9/19/2014     Notices of      SET FOR 10/2/14 @ 9:00AM_ FAXED AND MAILED TO ATTY.
    9:53:28 AM    Hearing         ARMANDO TREVINO AND ATTY. JASON RICHARDSON FROM
                                  CIVIL COURT COORDINATOR. (SL)

    9/15/2014     Court Case      Court date/time: 10/02/20149:00 Hearing Type: 48 Status
    4:26:48 PM    Assignment      Assignment of court date/time. Status entered as Open

    9/15/2014     Court Case      Court date/time: 9/15/2014 9:00 Hearing Type: 48 Status
    4:26:09 PM    Assignment      Status changed from Open to Post/
                                  CASE CALLED. JUDGE BECKIE PALOMO PRESIDING_ COURT
    9/15/2014
                  Notes           REPORTER ANA ALCANTAR. NO ONE PRESENT. STATUS
    4:23:16 PM
                                  HEARING RESET TO 10/2/14 @ 9:00AM. (SL)
                                  *IMG* NOTICE OF HEARING (STATUS-ADDITIONAL
    7/2/2014      Notices of      DISCOVERY) SET ON 9/15/14 @ 9:00AM FAXED AND MAILED
    10:40:10 AM   Hearing         TO ATTORNEY ARMANDO TREVINO AND ATTORNEY JASON A.
                                  RICHARDSON FROM CIVIL COURT COORDINATOR. (EjG)

    7/2/2014      Court Case      Court date/time: 9/15/2014 9:00 Hearing Type: 48 Status
    10:11:44 AM   Assignment      Assignment of court date/time. Status entered as Open

                                  CASE CALLED. JUDGE BECKIE PALOMO PRESIDING_ COURT
                                  REPORTER ANA ALCANTAR. ATTY_ ARMANDO TREVINO
                                  PRESENT FOR RUFINA REYES YANEZ. ATTY_ JASON
    6/30/2014                     RICHARDSON PRESENT FOR AMERICAN GENERAL LIFE
                  Notes
    2:23:37 PM                    INSURANCE. L) HEARING ON PLFT. SPECIAL EXECEPTIONS, 2_)
                                  DFTS_ MOTION TO DISMISS PURSUANT TO RULE 91A, ATTYS.
                                  REQUESTED A RESET PENDING ADDl. DISCOVERY_ CASE RESET
                                  TO 9/15/14 @ 9:00AM. (SL)
                                  *IMG* AMERICAN GENERAL LIFE INSURANCE COMPANY'S
    6/24/2014                     RESPONSE TO PLAINTIFF'S SPECIAL EXCEPTION (ATTACHED
                  Response
    3:48:57 PM
                                  WITH EXHIBIT 1). EjG

   16/20/2014                     *IMG* AMERICAN GENERAL LIFE INSURANCE COMPANY'S
                  Filing Papers
    3:02:24 PM                    NOTICE OF WITHDRAWAL OF MOTION. (EjG)
                                  *IMG* NOTICE OF HEARING (PLTF. SPECIAL EXCEPTIONS) SET
    6/20/2014     Notices of      FOR 6/30/14 @ 1:30PM_ FAXED AND MAILED TO ATTY_ JASON
    9:50:58 AM    Hearing         RICHARDSON, AND MAILED ONLY TO ARMANDO TREVINO
                                  FROM
                                     .
                                        CIVIL
                                        ,     COURT COORDINATOR. (SL)
                                  Court date/time: 6/30/2014 13:30 Hearing Type: 65
    6/19/2014     Court Case
                                  Spcl/excpt Assignment of court date/time. Status entered as
    3:23:48 PM    Assignment
                                  Open

    6/18/2014
    4:49:31 PM
                  Filing Papers
                                  *IMG* REPLY TO AMERICAN GENERAL LIFE INSURANCE
                                  COMPANY'S MOTION TO DISMISS PURSUANT TO RULE 91a_ (sl)
                                                                                                I
    6/18/2014     Filing Papers   *IMG* SPECIAL EXCEPTIONS TO DEFENDANT'S ORIGINAL
   14:45:33 PM                    ANSWER_ (SL) (FILED BY ATTY. ARMANDO TREVINO) **



http://www.webbcountytx.gov/judgescalendarNiewCase.aspx?... 11118/2015
20 14CVF000504 D3 : Rufma Reyes Yanez vs. American Gener... Page 7 of 8

   IActivity
    Date          Type              Description
                                ..oATIACHEBWITfn;rOl'rCEOF-HEARINC"ANIY6RrfER::.REC'O
                                    AND SENT TO COURT COORDINATOR. (SL)
                                  *IMG* NOTICE OF HEARING (DEFENDANT AMERICAN GENERAL
                                  LIFE INSURANCE COMPANY'S MOTION TO DISMISS PURSUANT
    6/12/2014     Notices of      TO RULE 91A) SET ON 6/30/14 @ 1:30PM FAXED AND MAILED
   13:21:44 PM    Hearing         TO ATTORNEY JASON A. RICHARDSON AND MAILED ONLY TO
                                  ATTORNEY ARMANDO TREVINO FROM CIVIL COURT
                                  COORDINATOR. (J;JG)

    6/12/2014     Court Case      Court date/time: 6/30/2014 l3:30 Hearing Type: 37 Motions
    9:41:30 AM    Assignment      Assignment of court date/time. Status entered as Open
    6/10/2014
                  Filing Papers   'IMG* NOTICE OF SERVICE OF REQUESTS FOR DISCOVERY. (SL)
    11:27:l3 AM
                                  *IMG* PRE-TRIAL GUIDELINE ORDER UURY) SIGNED 6/2/2014.
                  Pre-Trial
    6/4/2014                      (DL) (P/T 5/4/15 @ 9:00AM &J/S 5/18/15 @ 8:00AM) FAXED
                  Guideline
    4:44:26 PM                    AND MAILED TO ATTY. ARMANDO TREVINO, AND ATTY.
                  Order
                                  JASON RICHARDSON FROM CIVIL COURT COORDINATOR. (SL)
    6/3/2014      Court Case      Court date/time: 5/18/2015 8:00 Hearing Type: 4 Jury Trial
    9:56:48 AM    Assignment      Assignment of court date/time. Status entered as Open
    6/3/2014      Court Case      Court date/time: 5/04/2015 9:00 Hearing Type: 2 Pre-Trial
    9:56:34 AM    Assignment      Assignment of court date/time. Status entered as Open
                                  *IMG* LETTER FROM EDISON, MCDOWELL, AND
    5/29/2014     Filing Papers   HETHERINGTON LLP TO CIVIL COURT COORDINATOR MAYA
    10:58:32 AM
                                  MARTINEZ DATED 5/23/14. (EJG)
    5/28/2014                     *IMG* PRE-TRIAL GUIDELINE ORDER REC'D AND PLACED IN
                  Filing Papers
    1:53:23 PM                    COURT'S FILE FOR HEARING. (EJG)
                                  *IMG* AMERICAN GENERAL LIFE INSURANCE COMPANY'S
    5/23/2014     Motion to       MOTION TO DISMISS PURSUANT TO RULE 91a. (ATTACHED
    3:25:10 PM    Dismiss         WITH NOTICE OF HEARING AND ORDER) ... REC'D AND SENT TO
                                  COURT COORDINATOR. (SL)
                                  *IMG* AMERCIAN GENERAL LIFE INSURANCE COMPANY'S
    4/28/2014
                  Answer          ORIGINAL ANSWER AND AFFIRMATIVE DEFENSES. (SL) (FILED
    10:26:33 AM
                                  BY ATTY. JASON RICHARDSON) SL

    4/15/2014                     *IMG* CITATION RETURN EXECUTED AS TO AMERICAN
                  Returns
    7:57:03 AM                    GENERAL LIFE INSURANCE COMPANY. (DOS 4/10/14) SL

    3/24/2014                     *IMG* REQUEST OF COPY FROM EDISON, MCDOWELL &
                  Filing Papers
    4:47:15 PM                    HETHERINGTON LLP. (SL)
                                  *IMG* (2) CITATIONS ISSUED TO AMERICAN GENERAL LIFE
    3/19/2014                     INSURANCE COMPANY AND PLACED IN PRIVATE SERVER BOX.
                  Issuance
    4:25:10 PM
                                  (LD
    3/19/2014                     CALENDAR CALL FAXED TO ATTORNEY ARMANDO TREVINO.
                  Notes
    4:23:56 PM                    (LT)

    3/19/2014     Court Case      Court date/time: 6/02/2014 l3:30 Hearing Type: 17 Clndr
    4:23:54 PM    Assignment      Call Assignment of court date/time. Status entered as Open

    3/18/2014     Case Status     Case Status entered as ACTV. Case Status ACTV: Active For
   15:03:42 PM                    AMERICAN GENERAL LIFE INSURANCE COMPANY



http://www.webbcountytx.gov/judgescalendarNiewCase.aspx?...11118/2015
     2014CVF000504 D3 : RufinaReyes Yanez vs. American Gener... Page 8 of8

        IActivity                                                                                                                     I

        For more information, please contact the Webb County District Clerks (956-523-4268) or County Clerks (956-523-4266) office.




     http://www.webbcountytx.gov/judgescalendarNiewCase.aspx?... 11118/2015
- _.. _--
EXHIBITB
                                                                                                             Filed
                                                                                          7/10/201512:36:07 PM
                                                                                                Esther Degollado
                                                                                                    District Clerk
                                                                                                   Webb District
                                                                                                 Esther Jo Garza
                                   CAUSE NO. 2014CVF000504-D3                                2014CVF000504 D3

RUFINA REYES YANEZ,                                   §             IN THE DISTRICT COURT
     Plaintiff

VS.                                                   §             341" JUDICIAL DISTRICT

AMERICAN GENERAL LIFE
INSURANCE COMPANY,
     Defendant                                        §              WEBB COUNTY, TEXAS


  MOTION FOR LEAVE TO FILE RELEVANT DOCUMENTS AND FOR JUDICIAL
                              NOTICE

TO THE HONORABLE JUDGE OF SAID COURT:

       1.      Comes Now Plaintiff RUFINA REYES YANEZ, and moves the Court for leave

to file and to take judicial notice of the following relevant documents:

               a.      Exhibit 1, Plaintiffs' Original Petition on Cause # 2002CVF000182-Dl;

Rufina Reyes de Yanez, Individually and as Representative of the Estate of Julio Arturo Yanez,

Julio Arturo Yanez-Reyes, Maria Isabel Yanez-Reyes, and Ricardo Yanez-Reyes, PlaintiffS v. Old

Line Lifo Insurance Company ofNorth America, An American General Company, Harry Beltran

and Susano Castillo, Jr., d/b/a B &C Financial Planning, Defrndants; In the 49th Judicial

District Court, Webb County, Texas.

               b.      Exhibit 2, proof of service on Old Line Life Insurance Company of North

America, An American General Company, et al;

               c.      Exhibit 3, copy of Defendant Old Line Life Insurance Company of North

.America's Original Answer; and

                d.     Exhibit 4, copy of Docket Sheet of Webb County Judicial System.




                                                                                          Page II
         2.     These documents are relevant because they prove that American General Life

Insurance Company as far back as 2002 that Julio A. Yanez had died and the Court is required to

take judicial notice of the documents.

         3.     Prayer. Premises considered plaintiff asks the court for leave to file Exhibits 1, 2,

3, 4, for the court to take judicial notice of the exhibits and to grant plaintiffs motion for a new

trial.




                                                                 o TREVINO
                                                      State Bar No. 20211100
                                                      1519 Washington St., Suite One
                                                      Laredo, Texas 78040
                                                      Tel: (956) 726-1638
                                                      Email: annandotrevinola\vrl))gmail.com
                                                      Attorney for Plaintiff
                                                      RUFINA REYES YANEZ


                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 10m day of July, 2015, a true and correct copy of the above

and foregoing was served by electronic mail to jason.richardson@emhllp.com, JASON A.

RICHARDSON, EDISON, McDOWELL & HETHERINGTON LLP, 3200 Southwest Freeway,
                                                                   ~
                                                               /
Suite 2100, Houston, Texas 77027.
                                                        / /..    -r-  ,




                                                     --~~;zEXHIBIT 1
I
!
                                                                                                            f

    ..   _.i
                                                                                                        ORIGINAL
                                          CAUSE NO.      d()f)JJ~ FctJ@B~.Mn~~;\;IS
               RUFINA REYES DE YANEZ,                            § IN   T~~J;~'~.· \Q~M{j4              j

               INDIVIDUALLY AND AS REPRESENTATIVE                §        ,~ ..    n' :C"     /
               OF THE ESTATE OF JULIO ARTURO                     §                 r ,'-L~   -'i ,,"
               YANEZ, JULIO ARTURO YANEZ~REYES,                  §       Ir:
                                                                           ,. U     lf
                                                                              u'.:t\1 '(. t~""/"'i
                                                                                            ·
               MARIA ISABEL YANEZ-REYES, AND                     §       0'./'        ~._3\iT'I
               RICARDO YANEZ-REYES "                             §'"
                                                                 §                      I

                                           Plaintiffs,           §
               V.                                                §
                                                                 § JUDICIAL DISTRICT COURT
                                                                 §
               OLD LINE LIFE INSURANCE COMPANY                   §
               OF NORTH AMERICA, AN AMERICAN                     §
               GENERAL COMPANY, HARRY BELTRAN                    §
               AND SUSANO CASTILLO, JR. D/BIA                    §
               B&C FINANCIAL PLANNING     .                      §
                                                                 §
                                           Defendants.           § WEBB COUNTY, TEXAS


                                          PLAINTIFFS' ORIGINAL PETITION

               TO THE HONORABLE COURT:

                        NOW   COME     RUFINA     REYES     DE    YANEZ,          INDIVIDUALLY              AND   AS

               REPRESENTATIVE OF THE ESTATE OF JULIO ARTURO YANEZ, JULIO ARTURO

                    -                      -
               YANEZ-REYES, MARIA ISABEL YANEZ-REYES and RICARDO YANEZ-REVES,                          -'
               plaintiffs. and file this their Original Petition complaining of OLD LINE LIFE

               INSURANCE COMPANY             OF    NORTH AMERICA,            AN     AMERICAN                GENERAL

               COMPANY ("Old Line"), HARRY BELTRAN ("Beltran") and SUSANO CASTILLO,

               JR. D/B/A B&C FINANCIAL PLANNING ("B&C"), defendants, and for cause of action

               show as follows:

                                               A. Discovery Control Plan

                        1.    Plaintiffs intend to conduct discovery under Level 2 of Texas Rule of Civil

               Procedure 190.


                                                            1
                               B. PARTIES AND VENUE

      2.     Rufina Reyes de Yanez, Julio Arturo Yanez-Reyes, Maria Isabel Yanez-

Reyes and Ricardo Yanez-Reyes are the beneficiaries of a life insurance pJIiCY issued

by Defendant Old Line. They reside in Laredo, Webb County, Texas.
                                                                              I
                                                                          Julio Arturo

Yanez, deceased, was the owner of the life insurance policy.

      3.     Defendant Old Line is a life insurance company incorporated in the State

of Wisconsin, and licensed to do insurance business in the State of Texal. Old line

may be served with process by certified mail receipt return requested by serving its

registered attorney for service, Mr. Dennis Monroe, at 12750 Merit Drive Suite 1424,

Dallas, Texas 75251, pursuant to Ins. Code art. 1.36, § 4(a}.             I
      4.     Defendant B&C is a resident of Laredo, Webb County, Texas,   ~nd may be
served with process at his principal place of business at 5918 MCPhersJn, Suite 6,

Laredo, Texas 78041, by private process service.

      5.     Defendant Beltran is a resident of Laredo, Webb County, Texas, and may

be served with process at his place of business at 5918 McPherson, suit16, Laredo,

Texas 78041, by private process service.

      6.     Venue is proper in Webb County, Texas pursuant to Tex. 8iv. Prac. &

Rem. Code §§ 15.002, 15.032, 15.035. Venue is also proper pursuant Ito Tex. Civ.

Prac. & Rem. Code § 15.005.

                                       C.FACTS

       7.     On or about JanuarY 25, 2000, Julio Arturo Yanez applied with Security

Connecticut Insurance Company for a term life policy of insurance throuJh his agent,
                                                                          I
Beltran, at the time an independent agent.       Term life Policy No. 2398027M     for

$500,000 was issued on March 27,2000.

                                            2
      8.
                       •                                     •
             Subsequently, Julio Arturo Yanez advised Beltran that he wanted to

increase his policy limits to $1,000,000.00. Beltran, who at the time was working for

B&C, recommended to Julio Arturo Yanez that he apply fora term life policy with Old

Line. On or about June 2, 2000, Julio Arturo Yanez did so. The original apJlication was


                                                                            ,
for coverage in the amount of $500,000, and was executed by him on June 12000.
                                   .
      9.     On or about June 15, 2000, Julio Arturo Yane.: was submitted to a medical

exam by an agent of Old Line,· Mr, Dunn. On that same day, he answerJd questions

relating to his medical condition, After testing was performed, Old Line agrJed to insure

Julio Arturo Yanez for $500,000.

      10.    Pursuant to recommendations made by his agent, however, Julio Arturo

Yanez decided to consolidate the Security Connecticut policy with the Old line policy.

Old Line was advised of this request, and in turn it requested that Julio Arturo Yane.:
                                                                            ,
submit to further testing, mainly an additional blood pressure checks and EKG.

      11.    On July 25,2000, Julio Arturo Yatiez was admitted to Doctorb Hospital in
                                                                            I
laredo, Texas with a diagnosis of "pulmonary edema." He remained in the hospital until

July 29, 2000,    He was discharged with diagnosis of obstructive         IU~g   defect in

pulmonary function and hypertension (high blood pressure).

       12.   On or about August 17, 2000, Julio Arturo Yatiez completed blood
                                                                            I
pressure rechecks performed by Old line's agents, Mr, and Mrs, Dunn, At no time did

Mr. or Mrs, Dunn ask Julio Arturo Yanez if his condition had changed si1ce June 15,

2000, which is the day in which they first checked him,                     I
       13.   Based on the results of these lests, Mr, Yatiez's application for the

$1,000,000.00 life policy was approved on September 5, 2000. This policy replaced the



                                            3
•                            •                                     •
    Security Connecticut policy and consolidated the previously approved Old Line policy

    for $500,000. Given, however, that Julio Arturo Yanez was a high risk because he

    smoked and because he had problems with blood pressure, the policy      pre~iums were
    classified a Class VI premiums.    Class VI premiums are based on the insur~d qualifying

    for standard mortality risk. These Class VI premiums were higher than thb combined

    premiums of the Security Connecticut policy and of the $500,000 policy        t~at Old Line
    had previously agreed to issue.

           14.     On or about September 28, 2000, Beltran was asked by Old Line to

    forward only the front page of the application of insurance with changes Jertaining to

    the amount of the policy (or $1,000,000.00), and with a notation that it     wa~ to replace
    the Security Connecticut policy. Beltran made the corresponding ChangeJ to the first

    page to reflect the increase in  Ii~its and information on the policy to be rlplaced. In
    addition,   Beltran re-dated the application as if he had witnessed Julio A~uro Yanez
                                                                                   I
    execute the same on 9128/00. Beltran then forwarded to Old Line only the first page of

    the application.

           15.     On October 13, 2000, Policy No. MM0112648 was issued bYj Old Line to

    Julio Arturo Yanez ("The Policy"). Attached as Exhibit "A" is a true and co~rect copy of

    this policy, which policy is incorporated herein for all purposes thereof.

           16.     Relying on the issuance of Policy No. MM0112648, Julio Arturo Yanez

    allowed the Security Connecticut policy to lapse.

           17.      Julio Arturo Yanez died on May 29, 2001, as a result of cardiac arrest.

           18.                         .
                   A claim for policy proceeds made by the b enefi"
                                                                                   l .
                                                                 IClafies was d eme.
                                                                                  d Old

    Line conducted an investigation and determined there was no coverage on the grounds




                                                  4
                            •                                      •
that when Julio Arturo Yanez was re-checked on August 17, 2000 by Mr. orl Mrs. Dunn,

he answered "no" to the question of whether he had ever "been treated for, or had any

known indication of elevated blood pressure.'         As an additional reason for. denial, Old

Line relied on the language contained in the application stating that "a contract of

insurance shall take effect only if a pOlicy is issued on the application and the first

premium is paid in full during the lifetime of the proposed insured and while there is not

change in the insurability and health of all such persons from that stated in this

application ...

        D. BENEFICIARIES' SUIT FOR POLICY BENEFITS AGAINST OLD LINE

        19.       The plaintiffs are the beneficiaries under the terms of The pdlicy, and as
                                                                                     I
such are entitled to receive the benefits payable by Old Line as a result of the death of
                                                                             I
Julio Arturo Yanez.

        20.       At the time of the death of Julio Arturo Yanez, The Policy attached as
                                                                    I
Exhibit "A" was in full force and effect. All conditions precedent to Old Line's liability
                                                                     I
under The Policy have occurred or have been performed. Nonetheless, Gld Line has

refused and still refuses to pay plaintiffs the benefits due under The Policy.

        21.       The Policy became payable by its terms on May 29, 2001. Plaintiffs are

entitled to recover $1,000,000.00.00, the benefits payable under The Policy, together
                                                                                     I
with interest on this sum as provided by law.

        22.       Plaintiffs are also entitled to recover statutory penalties of   18, percent per
year of the amount payable under the policy, because Old line has not Pjid plaintiffs'

claim even though more than 60 days has elapsed since Old Line received all required




                                                 5
                         •                                        •
and requested items, statements, and fOnTIS from plaintiffs. Plaintiffs rely on Tex. Ins.

Code Art. 21.55 for recovery under this paragraph.

             E. PLAINTIFFS' CONTRACTUAL CLAIMS AGAINST OLD LINE

       23.    All conditions
                                                                                  !
                                  precedent to Old Line's liability under The Policy have

occurred or have been periormed. Nonetheless, Old Line has refused and still refuses

to pay plaintiffs the benefits due under The Policy.

       24.    Old Line has not periormed its contractual obligations. Specifically, it has

failed to pay the benefits under The Policy as it agreed to do so. AccordinJIY, Old Line

has breached its obligations under the contract of insurance.

       25.    Plaintiffs now sue Old Line for breach of contract and affirmatively plead

that they seek monetary relief aggregating $1,000,000.00.00, exclubing costs,

prejudgment interest, and attorney fees.

        F. PLAINTIFFS' SUIT FOR DETRIMENTAL RELIANCE, FRAUDULENT
                INDUCEMENT, AND ESTOPPEL AGAINST OLD LINE


       26.    In the altemative, plaintiffs will show that in reliance on the defendant's

promised performance under The Policy described above, Julio Arturo Yanez allowed

the Security Connecticut policy to lapse. The opportunity for coverage undkr that policy

was destroyed by the defendant's representation that Julio Arturo Yanez l s insurable

despite the insurability risks.    Old Line's delay in informing Plaintiffs of thJ intention to

rescind resulted in detrimental reliance to Julio Arturo Yanez, and sUblequentlY to

plaintiffs, making rescission of The Policy inequitable.          Old Line's latb rescIssion

produced an injury and/or unjust consequences to Plaintiffs, to wit: the 10sJ of coverage
                                                                                 I
under the Security Connecticut policy, for which Plaintiffs now sue in the alternative.

                                                                                 I
                                                6
,
           27.
                            •                                       •
                  Plaintiffs will show that on or about the lime Julio Arturo Yanez requested
                                                                                   I
    that the Security Connecticut policy and the approved $500,000 policy Old line agreed

    to issue, Old line knew or should have known that Julio Arturo Yanez sJffered from

    high blood pressure as evidenced by its agreement to issue a risk policy for tobacco

    rates and blood pressure. Accordingly, it would be unjust to enforce any provisions

    contained in The Policy that would allow Old Line to rescind its     Obligatio~s under the
    same. Julio Arturo Yanez, and subsequently the Plaintiffs, reasonably and foreseeably

    relied on the promise of Old line to provide insurance to their detriment, and injustice

    could only be avoided by enforcing The Policy.

          28.     In the alternative, Plaintiffs will show that Old Line fraudulently "induced"
                                                                                   I
    Julio Arturo Yanez to consolidate his policies into one life insurance policy without giving

    him sufficient information that would enable him to make an informed colsent to the

    terms of The Poilcy.
                                                                                   I
                            Old Line materially represented that Julio Arturo Yanez could

    consolidate his policies, at a higher premium, without foregoing       cove~ge. Such
    material representation of fact   was false, was either known to be false w~en made or

    was asserted without knowledge of the truth, and· was intended to be alted on, and

    Julio Arturo Yanez relied on the same, and the representation caused injury to Plaintiffs.

           29.    In the alternative, Plaintiffs sue Old Line for detrimental reliance,
                                       .                                           I
    fraudulent inducement, and estoppel and affirmatively plead that they seek monetary

    relief for their damages in an amount of at least $1,000,000.00, eXciLding costs,

    prejudgment interests, and attorney fees.




                                                 7
                         •                                     •
          G. BENEFICIARIES' SUIT FOR VIOLATIONS OF THE TEXAS DECEPTIVE
                  TRADE PRACTICES ACT AGAINST OLD LINE                        I
       30.     At the time of the tr~nsactjon described above, defendants represented,

among other things, that The Policy would provide benefits in the event that Julio Arturo

Yanez died, that Julio Arturo Yanez was insurable even though he was a high risk, and
                                                                              I
that Julio Arturo Yanez could let the Security Connecticut policy Ilapse. The

representations by the defendants were false, misleading, and deceptive. Tie foregoing

representations violate Section 17.46(b) of the Deceptive Trade Practices--Consumer

Protection Act in that they constitute representations that The Policy had chlracteristics,

or benefits that it did not have. Julio Arturo Yanez relied on these represlntations to

plaintiffs' detriment.

       31.     The denial of coverage and the manner in which Old Line (directly and/or
                                                                              I
through its agent) handled the situation described above constitutes a violation of the

Deceptive Trade Practices - CQnsumer Protection Act ("DTPA") and the Texas

Insurance Code. Specifically, Old Line engaged in an unconscionable action or course

of action. In addition, Old Line engaged in the following unfair methods of competition,

unfair and deceptive acts or practices, and/or unfair settlement practices:

       (1 )    Making ... or causing to be made ... any ... statement misrepresenting the
               terms of any policy issued or to be issued the .benefits orl advantages
               promised thereby ... or makIng any mIsrepresentation to any policy holder
               insured in any company for the purpose of inducing or tending to. induce

               Tex. Ins. Code, Section 4(1);                .                 I.
               such policyholder to lapse, forfeit, or surrender his insurance; Art. 21.21


       (2)     Making, publishing. disseminating, circulatIng or placing before the public
               causing, directly or indirectly, to be made, published, d,isseminated,
               circulated placed before the public... in any... way... [a] statement
               containing any assertion, representation, or statement with r~spect to the
               business of insurance or with respect to any person in the dmduct of his




                                             8
                  •                                          •
                                                                          I
       insurance business, which is untrue, deceptive, or misleading; Art. 21.21
       Tex. Ins. Code, Section 4(2);

(3)      With respect to a claim by an insured or beneficiary: (i) misrepresenting
       to a claimant a material fact or policy provision relating to toverage at
       issue; and (ii) failing to attempt in good faith to effectuate a prompt, fair,
       and equitable settlement of a claim with respect to which the insurer's
                                                                          I
       liability has become reasonably clear; ... [and{ (iv) failing to provide
       promptly to a policyholder a reasonable explanation of the basis in the
       policy, in relation to the facts or applicable law, for the insurer's denial of a

                                                                          I
       claim or for the offer of a compromise settlement of a c1airrl; Art. 21.21
       Tex. Ins. Code, Section 4(10);

(4)    Misrepresenting an insurance policy by: (a) making an untrue statement
       of material fact; (b) failing to state a material fact that is neceSSary to make
       other statements made not misleading, considering the CirCumstances
       under which the statements were made; (c) making a stateriJent in such
       manner as to mislead a reasonably prudent person to a falsJ conclusion
       of a material fact; ... or (e) failing to disclose any matter requir~d by law to
       be disclosed, including failure to make disclose in accoh:iance with
       another provision of this code. Art. 21.21 Tex. Ins. Code, Sectibn 4(11);

(5)         ·
       Causmg   confusron
                      ·           .
                             or mlsun                                     I
                                      d erslan. d·Ing as to t he source, sponsors h·IP,
       approval, or certification of goods or services; Tex. Bus. & Cbmm. Code,
       Section 17.46(2);                                                  I
(6)    Representing that...services have approval, characteristiCS, ... uses,

                                                                          I
       benefits, or quantities which they do not have; Tex. Bus. & Cbmm. Code,
       Section 17.46(5);

(7)    Representing that any agreement confers or involves rights, remedies, or
       obligations which it does not have or involve; Tex. Bus. & Cbmm. Code,
       Section 17.46(12);

(8)    Misrepresenting the authority of a salesman, representative or agent to

       Code,   Sectio~ 17.46(14);.                       .                I.
       negotiate the final terms of a consumer transaction; Tex. Bus. & Comm.


(9)    Misrepresentmg that The Policy would prOVide coverage and allOWing
       Julio Arturo Yanez to let the Security Connecticut Policy lapse;

(10)   Failing to attempt in good faith to effectuate a prompt, fair, abd equitable

                                                                          I
       settlement of the plaintiffs' claim once the defendant's liability became
       reasonably clear;




                                        9
       (11)
                         •                                      •
              Refusing to pay the claim without first conducting a reasonable
              investigation of the matter.

       (12)   Delaying payment under The Policy issued on the basis that Julio Arturo

                                                                                I
              Yanez answered "no" to a question that was not interposed td him on the
              day claimed by defendant (August 17, 2001).

       (13)   Failure to properly and thoroughly investigate the claim for benefits.

      The failure to disclose information concerning services which was klown at the

time of the transaction if such failure to disclose such information was intended to

induce the consumer into a transaction into which the consumer would not have entered

had the information been disclosed; Tex. Bus. & Comm. Code, Section 17.46(23).
                                                                                I
      32.     In the sale of The Policy, Old Line defendant enga6ed in an

unconscionable action or course of action by issuing The Policy when it knei that it was
                              .                                                 I
a high risk policy, by allowing Julio Arturo Yanez to let the Security ConneCticut Policy

lapse, and by denying benefits under The Policy when it knew that Julio       ~rturo Yanez
                                                                                I
was a high risk. By such conduct, Old Line took advantage of the lack Of, knowledge,

ability, experience or capacity of JuliO Arturo Yanez, to plaintiffs' detriment, to a grossly

unfair degree.

       33.    Old Line's conduct as described above was a producing cause                  of

plaintiffS' economic damages. As a result, plaintiffs sustained damages       i~ an amount
equal to The Policy benefits of $1,000,000.00, excluding costs, prejUdgJent interest,

and attorney fees.

       34.    The conduct of Old· Line as described in this petition wai committed

knowingly. Defendant was actually aware, at the time of the conduct, of the falsity,

deception, and unfairness of the conduct about which plaintiffs complain. As a direct

result of defendant's knowing misconduct, plaintiffs suffered mental anguish. In


                                             10
particular, plaintiffs
                           •                                    •
                          suffered intense feelings of humiliation and belittlement,    an

abnormal sense of inferiority and accompanying panic attacks, and loss
                                                                              I sleep and
                                                                             o~


appetite, all of which commenced on the date that plaintiffs learned of the defendant's

knowing misconduct and all of which have continued through this date. Accordingly,

defendant is liable to plaintiffs for mental anguish damages suffered by Jlaintiffs and

additional damages of up to three times the amount of economic damages is permitted

by the Deceptive Trade Practices--Consumer Protection Act

       35.      The conduct of the defendant as described herein was committed

intentionally. That is,
                                                                              l
                           defendant had actual awareness of the falsity, deception, or

unfairness of the act or practice, coupled with the speCific intent that Julio lrturo Yanez

act in detrimental reliance on the falsity or deception or in detrimental ignJance of the
                                                                              I
unfairness. As a result of defendant's intentional misconduct, plaintiffs suffered mental
                                                                              l
anguish. Accordingly, plaintiffs are enlitled to damages for mental angUiSh suffered by

plaintiffs and additional damages of up to three limes plaintiffs' economic dkmages and

damages for mental anguish as provided by the Deceptive Trade practiceJ--consumer

Protection Act.

          36.   Plaintiffs gave written notice to Old Line advising of plaintiffs' specific

complaints and the amount of economic damages and damages for             me~tal anguish,
and expenses, including attorney's fees, reasonably incurred by plaintiffs in asserting

the claim against defendant. A tr\je and correct copy of the written notice is attached
                                                                              I
as Exh ibit B and incorporated, by reference the same as if fully copied and set forth at

length.




                                              11
                        •                                       •
         H. BENEFICIARIES' SUIT FOR VIOLATIONS OF THE TEXAS INSURANCE
                           CODE AGAINST OLD LINE                                I
      37.    After having received notice of the plaintiffs' losses covered b Y The Policy,
                                                                                I
all as set out in the preceding paragraphs of this petition, Old Line engagei:l in several

unfair settlement practices, as enumerated and declared unfair or deceptile in Article

21.21, § 4(10) of the Texas Insurance Code [and Section 17A6(b) of the Texas
                                                                                I
Business and Commerce Codel, including but not limited to the following:

      (1 )   Making ... or causing to be made ... any ... statement misrepresenting the
             term~ of any policy issued or to b~ issued the benefits or ladvantages
             promised thereby ...or making any misrepresentation to any policy holder
             insured in any company for the purpose of inducing or tendi~g to induce

                                                                               I
             such policyholder to lapse, forfeit, or surrender his insurancJ; Art. 21.21
             Tex. Ins. Code, Section 4(1);

      (2)    Making, publishing, disseminating, Circulating or plaCing before the publiC
             causing, directly or indirectly, to be made, published, di~seminated,
             circulated placed before the public... in any... way... [aj statement
             containing any assertion, representation, or statement with respect to the
             business of insurance or with respect to any person in the cdnduct of his

                                                                               I
             insurance business, which is untrue, deceptive, or misleading; Art. 21.21
             Tex. Ins. Code, Section 4(2);

      (3)    With respect to a claim by an insured or beneficiary: (i) misrepresenting to
             a claimant a material fact or policy provision relating to cover~ge at issue;
             and (ii) failing to attempt in good faith to effectuate a prom'pt, fair, and
             equitable settlement of a claim with respect to which the insurer's liability
             has become reasonably c1ear; ... [and[ (iv) failing to provide p~omptlY to a
             policyholder a reasonable explanation of the basis in the policy, in relation
             to the facts or applicable law, for the insurer's denial of a claim or for the

                                                                               I
             offer of a compromise settlement of a claim; Art. 21.21 Tex'. Ins. Code,
             Section 4(10);

      (4)    Misrepresenting an insurance policy by: (a) making an untrue statement
             of material fact; (b) failing to state a material fact that is neces~ary to make
             other statements made not misleading, considering the circumstances
             under which the statements were made; (c) making a statement in such
             manner as to mislead a reasonably prudent person to a fals~ conclusion
             of a material fact; ... or (e) failing to disclose any matter requirkd by law to
             be disclosed,including failure to make disclose in acc~rdance with
             another provision of this code. Art. 21.21 Tex. Ins. Code, Section 4(11);



                                            12
                         •                                      •
      (5)     Causing confusion or misunderstanding as to the source, ~ponsorship,
              approval, or certification of goods or services; Tex. Bus. & Comm. Code,
              Section 17.46(2);                                                I
      (6)     Representing that ... services have approval, characteristics, ... uses,

                                                                              I
              benefits, or quantities which they do not have; Tex. Bus. & Chmm. Code,
              Section 17.46(5);

      (7)     Representing that any agreement confers or involves rights, remedies, or
              obligations which it does not have or involve; Tex. Bus. & Chmm. Code,
              Section 17.46(12);

      (8)     Misrepresenting the authority of a salesman, representative or agent to

                                                                              I
              negotiate the final terms of a consumer transaction; Tex. Bus. & Comm.
              Code, Section 17.46(14);

      (9)     Misrepresenting that The Policy would provide coverage and allowing
              Julio Arturo Yanez to let the Security Connecticut Policy lapse;1

      (10)    Failing to attempt in good faith to effectUate a prompt, fair, and equitable
              settlement of the plaintiffs' claim once the defendant's liability became
              reasonably clear;

      (11 )   Refusing to pay the claim without first conducting a reasonable
              investigation of the matter;

      (12)    Failure to properly and thoroughly investigate the claim for beneftts;

      (13)    Delaying payment under The Policy issued on the basis thatl Julio Arturo

                                                                              I
              Yanez answered "no· to a question that was not interposed to him on the
              day claimed by defendant (August 17, 2001).

      38.     The plaintiffs will show that these acts and omissions on Old Lines' part

were done knowingly, that is with an actual awareness of the falsity,        u~fairness, or
deception of the conduct described. Consequently, the plaintiffs request thlt the trier of
                                                                              I
fact award the plaintiffs additional damages of up to three times the sum of actual

damages SUffered.




                                             13
                                  •                                       •
                I. PLAINTIFFS' SUIT FOR VIOLATION OF THE DUTY OF GOOD FAITH AND
                                FAIR DEALING AGAINST OLD LINE


              39.     From and after the time the plaintiffs' claim was presented to Gld Line, the
                                                                                         I
        defendant's liability to pay the claim in accordance with the terms of The Policy attached

        as Exhibit A was reasonably clear. Despite there being no basis whatsoeve! on which a
                                         ,                                               I
        reasonable insurance company would have relied to deny payment of the plaintiffs'

        claim, the defendant refused to accept the claim and pay the plaintiffs al the policy

        required.

              40.     At that time, the defendant knew or should have known by the exercise of
                                             ,                                           I
        reasonable diligence that its liability was reasonably clear. In this regard, the plaintiffs

        will show that the defendant fai;ed to conduct a reasonable, proper investiJation of the

        claim and refused to rely on the true facts, resorting instead to prodJcing faulty,

        incomplete, and biased reasons as subterfuges to avoid paying a validclai~.
              41.     Consequently, the defendant breached its duty to deal fairly ~nd in good
                                                                            I
        faith with the plaintiffs, who as beneficiaries under The Policy are entitled to the
                                                                            I
        proceeds of the same. The defendant's breach was a proximate cause of the losses,

        expenses, and damages suffered by the plaintiff as more specifically deSCriJed below.

               42.    After the plaintiffs' claim was presented to the defendant, thle defendant

                                                                                         I
        notified the plaintiffs that the policy was void and of no effect, the same as if it had   nev~r
        been issued, because Julio Arturo Yanez allegedly had misrepresented CeraIn facts In

        applying for the coverage. However, the defendant knew or should have known that It

        had no basis in law or in fact upon which a reasonable insurer would hte relied to



                                                      14




-------'1-_______
 ,.

      rescind
                               •                                     •
                the policy or assert a misrepresentation defense to its obligations.

      Consequently, the defendanfs attempt to rescind the coverage and avoid payment of

      the plaintiffs' claim was a breach of its duty to deal fairly and in good faith with the
                                                                                    1
      plaintiffs and a proximate cause of the losses, expenses, and damages suffered by the

      plaintiffs as more specifically described below.

             43.    The breach of duty by the defendant was aggravated by the kind of malice
                                                                                    j
      or fraud and reckless disregard for which the law allows the imposition of exemplary

      damages. The defendant's conduct comprising the breach of duty was specifically

      intended to cause substantial injury to the plaintiffs and such conduct comprising the
                                                                                    1
      breach involved an extreme degree of risk of potential harm to the plaintiffs or others.

      Despite the defendant's being actually and subjectively aware of the risk itolved, the

      defendant proceeded with conscious indifference to the rights, safety, and Jelfare of the

      plaintiffs and others.

             44.    The defendant's conduct comprising the breach of duty included the

      making of a material representation that was false and either known by the 1efendant to

      be false or made as a positive assertion with reckless disregard for th! truth. The

      defendant intended that the representation would be relied upon by Julio    A~uro Yanez,
      and later the plaintiffs and, in fact, these individuals did rely on the represtntation and

      suffered harm as a result. Plaintiffs, therefore, seek exemplary damages in an amount

      to be assessed by the trier of fac!.




                                                   15




._-.---
                          •
               J. PLAINTIFFS' SUIT FOR NEGLIGENCE AGAINST OLD LINE
                                                                  •
      45.     Old Line engaged in various acts and/or omissions which constitute
                                                                                  I
negligence and that were the direct and proximate cause of the injuries aAd damages

sustained by plaintiffs. These acts and/or omissions of negligence include:

       1.     Failing to fully inform Julio Arturo Yanez of the particulars of the
              "insurability" prOVision under The Policy and the effects that a denial of
              coverage would have if the Security Connecticut policy lapsed;

      2.      Encouraging Julio Arturo Yanez to consolidate the Security ,Connecticut
              (for $500,000) and the Old line promised coverage (for $500,000) when
              Julio Arturo Yanez was already "insurable" under those policil~s under the
              representation that he would be insurable under a consolidat~d policy as
              long as he had passed the medical exam;

      3.      Failing to require that a complete application be filled when JuliO Arturo
              Yanez decided to consolidate the Security Connecticut (for $500,000) and
              the Old line promised coverage (for $500,000) into one POlic~. Instead, it
              directed Beltran to change some of the information on the first page;

      4.      Failing to deny coverage the. first time that Julio Arturo YaiiJz, failed the
              physical exam,and· insisting on subsequent exams so that they could
              consolidate with their policy a life insurance policy that issued by another
              carrier.

       46.    Plaintiffs sue for injuries proXimately caused by Old line's negligence.

These damages include, but are not limited to, The Policy proceeds or the amount of

the Security Connecticut Policy ($500,000) plus the promised coverage under the
                                                                                 I
original application with Old Line ($500,000), mental pain and suffering, and
                                                                                 I
                                 .                                              til   ..
prejudgment and post-judgment interest.           These damages exceed t e minimum

jurisdictional limits of this Court and are of at least $1,000,000.00, exclusive of interest.
                         •                                      •
Connecticut policy if he did not qualify for $1 million coverage under The Policy. Beltran

failed to do so, and instead he encouraged Julio Arturo Yanez to consolibate the $1

million coverage in one policy.

       48.   As Julio Arturo Yanez' insurance agent, Beltran likewise had the duty to

make sure that Julio Arturo Yanez understood that by requesting an increase in

coverage from $500,000 to $1 million to Old Line, that the application submitted on June

2, 2000 had to be completely re-done. Beltran failed to do so, and       inste~d used the
same application, changing only some of the data contained in the first pagJ.

       49.    Beltran knew that Julio Arturo Yanez had blood pressure piblems and

smoked cigarettes, yet he insisted on consolidating a policy already in efflct (Security

Connecticut policy) and a policy that had been approved (the $500,000 bOlicy to be

issued by Old Line) into a separate and distinct policy, assuring that       ~e would be
insurable despite the associated risks. Beltran, in an attempt to sell a pOlicJ with higher
                                                                              l
premiums, negligently breach a duty owed to Julio Arturo Yanez and SUCh breach has

resulted in damages to plaintiffS.

       50.    Beltran's acts and/or omissions as described above constitute negligence,
                                                                              l
and are a direct and proximate cause of Plaintiffs' damages for which Plaintiffs now sue.

These damages include, but are not limited to, The PoliCY proceeds, meJtal pain and

suffering, and prejudgment and post-jUdgment interest.                        i
                                                             These damageS exceed the

minimum jurisdictional limits of this Court and are of at least $1,000,000.00, exclusive of

interest.

       51.    At the time of Beltran's negligent acts and/or omissions, he wr employed

by and/or was an agent of B&C, and was acting within the scope of his althority. The




                                             17
                           •                                       •
conduct of Beltran described above constitutes the very acts and omissi,ons of B&C
                                                                                  I
under the doctrine of respondeat superior, vice-principal, or vicarious liabil(ty for which

Plaintiffs now sue.

                            L. JOINT AND SEVERAL LIABILITY

       52.     Defendants are jOintly and severally liable for the damages that Plaintiffs

have incurred as a result of the wrongful denial of The Policy benefits.

                           M. ATTORNEY'S FEES AGAINST OLD LINE

       53.     Because of the conduct of the defendant, plaintiffs have been compelled

to engage the services of an attorney to prosecute this action against the defendants.

Plaintiffs are entitled to recover     a   reasonable sum for the necessary services of

plaintiffs' attorneys in the preparation of trial of this action, including any ap'peals to the

Court of Appeals or the Texas Supreme Court. Recovery of attorney's fet is sought
                                                                                 I
under the Texas Deceptive Trade Practices Act, Chapter 38 of the Tex. eiv. Prac. &

Rem. Code, and common law.

       WHEREFORE, plaintiff requests that the defendants be cited to appear and

answer, and that on final trial plaintiff have the following:

       1. Joint and Several Judgment against Defendants for the sum of at least

S1,000,000.00.00, which amount represents the benefits payable under the insurance

policy made the basis of this suit.

                                                                                 I          .
       2. Judgment against Old line for damages allowed under the Texas Deceptive

Trade Practices Act and the Texas Insurance Code, which damages aJe within the

jurisdictional limits of this Court.




                                               18
                             --                                       •
         3. The sum of 18 percent per annum on the amount of policy benefits, as a

statutory penalty on account of the defendant's
                                                                                   I
                                                           violation of Insurance                    •
  THE OLD LINE LIFE Insurance Company of America


                                     .                                         .        I
       707 North Eleventh Street. PO Box 401 • Milwaukee WI 53201-0401 • 888 653 5483




                                    ,      .
                                                            . ~O~t
THE OLD LINE LIFE INSURANCE COMPANY OF AMERICA. A STOCK COMPANY (REFERRED T IN THIS
                                                                                    I
POLICY AS WEJUS/OUR) WILL PAY THE BENEFITS OF THIS POLICY SUBJECT TO ITS PROVISIONS.
THIS PAGE AND THE PAGES THAT FOLLOW ARE PART OF THIS POLICY.                        I .
SIGNED AT OUR HOME OfFICE AT 707 NORTH ELEVENTH STREET, P.O. BOX 401, MILWAUKEE,
WISCONSIN 53201 0401.




                 Secretary                                   President & CEO




RIGHT TO RETURN POLICY

THE OWNER MAY RETURN THIS POLICY TO US AT THE ABOVE ADDRESS OR TO THE "GENT FROM
WHOM IT WAS PURCHASED WITHIN 30 DAYS AFTER RECEIPT THIS POLICY WILL THEN BE CANCELLED
AS OF ITS DATE OF ISSUE ANO ANY PREMIUM PAID "'~LL 8E RERJNDED.

                                                                                            807133
NW                                                                                 TOlO»'' ' ' ',.
                                                                                    I
                                                                                    I




                                 EXHIBIT

                                   A
               .   '                              •       TABLE OF CONTENTS
                                                                               •
                             PAGE        TITLE   OF   PROVISION

                               7         ASSIGNMENT
                               7         BENU IClARY
                               7         CHANGE OF OWNER OR BENEFICIARY
                               7         CLAIMS OF CREDITORS
                               7         CONTRACT
                              7          CORRESPONDENCE
                              5          DEFINITIONS
                              6          EXCHANGE OPTIONS
                              5          GRACE PERIOD
                              3          I NCONTESTABILI TY
                              7          MISSTATEMENT OF AGE OR SEX
                              5          NONPARTICIPATING
                              7          OWNER
                              3          PAYMENT OF PROCEEDS
                              7          POLICY SETTLEMENT
                               2         POLICY SP~CIFICATIONS
                              5          PREMIUM PAYMENT
                              5          REINSTATEMENT
                               5         RENEWAL OPTION
                               5         RIGHT TO CHANGE PREMIUM
                             COVER       RIGHT TO RETURN POLICY
                               2         SCHEDULE OF BENEFITS AND PREMIUMS
                               3         SUICIDE
                              LAST       TABLE OF PREMIUMS

                       SEE    SUPPLEMENTAL SENEF IT PAGES FOR RIDERS. IF ANY




                       RENEWABLE LEVEL TERM LIFE POLICY _•.INDETERIIINATE PREMIUM
                       INSURANCE PAYABLE IN EVENT OF DEATH PRIOR TO EXPIRY DATE          I
                       P.REIIIUMS PAYABLE DURING TERM                               NO OITOENOS


                       SO-RCT 790                            MMO 112648                 RAGE




. -------t--
                                                                             ...
                                •            NOTICE PAGE

                                                                       •
, IMPORTANT INFORMATION ABOUT COVERAGE UNDER. THE TEXA.~ LifE, ACCIQENT,
      HEALTH AND HOSPITAL SERVICE INSURANCE GUARANTY ASS0CIATI0I'·f     .:

Note: The terms "policy" and "policyholder" as used in this Notice shall be read       tb
                                                                                      mean "certificate"
and "Certificateholder" respectively, as applicable to persons insured under a group insurance plan.

Texas law establishes a system, administered by the Texas Ufe,       Acc;dent~lth     Jnd Hospital Service
Insurance Guaranty Association (the "Association"), to protect POIiCY~~ld,~r        • ~ their life or. health
insurance company fails to or cannot meet its co~tractual ob~igations. C?nly'fue ?1i~~~S of insura~ce
companle~ which· are members of th~ AssOCiation. are. ell~I~le for thiS prate         .1      ~r. even If a
company IS a member of the AssoclallOn, protection IS hmlted and policyholder. must ~t certain
guidelines to quality. (The law is found in the Texas Insurance Code, Article 21.28-D.)       J/
 .. .                                           .                                       I
BECAUSE OF STATUTORY LIMITATIONS ON POLICYHOLDER PROTECTION, IT IS POSSIBLE. THAT
THE ASSOCIATION MAY NOT COVERVOURPOLICY OR MAY NOT COVER V6i.JR'POL!CV' IN FULL. .

                         ELIGIBILITY FOR PROTECTION BY THE ASSOCIATION

When an insurance company which is a member of the Association is designateq as impaired by the
Texas Commissioner of Insurance, the Association provides coverage to policyholders who are:
• reSidents of Texas at the time thaI their insurance company is impaired              .
• residents of other states, ONLY if the following conditions are met:
  1) The policyholder has a policy with a company based in Texas;
  2) The company has never held a license in the policyholder's state of reSidence;·
  3) The policyholder'S state of residence has a Similar guaranty association; and     I
 ·4) The policyholder is not eligible for coverage by the guaranty association of the policyholder's state
     of residence.

                            LIMITS OF PROTECTION BY THE ASSOCIATION

Accident,·Accident and Health. or Health Insurance:
        a
• up to total of $200,000 for one or more poliCies for each individual covered.
Ufe Insurance:


Individual Annuities:          . .                                      .
                                                                                       I
• net cash surrender value up to a tolal of $100,000 under one or more poliCies on anyone life; or
• death I;>enefils up to a total $300,000 under one or more pOlicies on anyone life.



Group Annuities:                       .
                                                                                 .     I .
• net cash surrender amount up to a lotal 01 $100,000 under one Or more policies owned by one
  contractholder.

• net cash surrender amount up 10 $100.000 in allocated benefi!s under one or more policies owned by
  one contraclholder; or                                                               I
• net cash surrender amount up to $5,000.000 in unallocated benefits under one contractholder
  regardless of the number of contracts.

THE INSURANCE ·COMPANY AND ITS AGENTS ARE PROHIBITED BY LAW FROM USI~G THE
EXISTENCE OF THE ASSOCIATION FOR THE PURPOSE OF SALES, SOUCITATION, OR INb(icEMENT
TO PURCHASE ANY FORM OF INSURANCE,.                            .                       I              ..
When you are selecting an insurance company, you should not rely on covera~ by the ASSOCiation.
 .
Texas Ufe, Accident, Health and Hospital
                                                                                       I
                                                                   Texas Department of Insurance
 Service Insurance Guaranty Association
310 Congress, .Suite 500
                                                                   P.O.. Box 149104    I
                                                                   Aus\ln, Texas 78714-9104
Austin, Texas 78701                                                800-252-3439
800-982-6362

                                                                                                      Page 1A
Np·1A TX
           •                                    •



           (THIS PAGE IS INTENTIONALLY LEFT BLANK.)




NP-1B TX                                              page 18
                IMPORTANT NOTICE
                                 :" ; :-) ..

To obtain information Or make a .compiaint: .' ,;.   >
You may call1he Company's toll-free telepho~'e"
number for information o(to make a complaint at

                  1-800-487-5433

You may contact the Texas Department of Insurance
to obtain information on companies, coverage, rights
or complaints at

                  1-800-252-3439

You may ,vrite the Texas Department of Insurance
                                                         Puede exeribir al DE,oa:rtamEmto
                  P.O. Box 149104
                  Austin, TX 78714·9104
                  FAX #(512) 475·1771

PREMIUM OR CLAIM DISPUTES:
                                                         DISPUTAS SOBRE        "KIM"::iIU
Should you have a dispute concerning your. premium
or about a claim, you should contact the agent or the    Si tiene una disputa conclerrliel1te a su prima a a un
Company first. It the dispute is not resolved, you may   reclamo, debe                         agente 0 18 Cam-
contact the Texas Department of Insurance.               pania primero. Si no se               Ie dispute, puede
                                                         entonces comunicarse can. el                   (TDI).
ATIACH THIS NOTICE TO YOUR POllCY/
CERTIFICATE;                                             UNA ESTE AVISO A SU        P01l2'.A1(~EFlTlFIC:A[)O;

This notice is for information only and does not         Este aviso es solo para pr~:p~~~:~~di~e;njnformaCion y
become a part or condition of lhe attached document      no se convierte en parte   0            del documento
                                                         adjuntc.




                                                                                                     ."   .-




                         :." .
                                                                                                               Page 1C
                                                           •   NOTICE PAGE (Continued)

. .'                       NOTICE REGARDING REINSTATEMENT OF A L;Ai~~;~lj!fttti~~~~~
                                  TO THE MENTAL INCAPACITY OF      N:
"':~kEEP THIS NOTICE WITH YOUR INSURANCE PAPERS IT WiAY~':~"'!~i~;i
  THE F U T U R E '
  ELIGiBILITY
  If your policy lapses, it may be eligible for reinstatement if all of ihe following co;nditio'1s
  1, The policy has been in force continuously for at least five years immediately
      lapse;                         ,                  ,
  2, All premiums have been paid in a timely manner during this period;
  3.-The lapse results from an unint~ntional default in premium payments caused by
    , of the insured; and
  4. We receive a request for reinstatement and proof ot the insured's mental inca
      from the date of the lapse. ,
  PROOF AND REQUEST
  To establish proof of the insured's mental incapacity, we must be provided with a                  diagnosis by
  a physician licensed in Texas and qualified to' make the diagnosis. We will accept the proof and
  request for reinstatement from:            '                                                    I
  1, you;
 .2. the insured, if you are not the insured;
  3. the legal guardian ot the insured;                                 (::-;----0 ~:~;\
  4, other legal representative of the Insured; or                                              IIf[y \\
                                                                         ,,'s {('.,. /: i,/:::::!J ,\.y-
  5, the legal representative of the estate at the insured.
                                                                                   "'- if          I(
  MENTAL INCAPACITY
                                                                                                 I
  Mental incapacity means lacking the ability, based on reasonable medical judgment, to ,understand and
                                                                                                        fJ
  appreciate the nature and consequences of a decision regarding failure to pay a premium when due
  and. the Jib(lity to reach an informed decision in the matter.
  REINsTATEMENT
 .,    -_.   tOo,...   •   _~'    .                                                                      •

" We ;wi1l:reinstate an eligible policy within a period ot one year after the date of lapse. We will require
  paYr!l.eht,of.~II ',ir,iJpaid prem\ums, plus 6% interest, from the date at japse to the .date of reinstatement.
  1. YOuj;PP.Ii.~Y.4"iU,t),,~,tr.~at~ as if it has been iot,orce continlJOUSIY:,s,ince the lapse:1
 ,2. T:he 'p'qli.cy~provl{>lons ~III apply as If there' had been no lapse; and.-             '
  3. You civill :be;r~qLiired,.tOOmal5e,'any and all future premium 'payments -required by the policy provisions
     toke'~p th~e J)qlipY;}Jl4()rc~,".·                  " '      ,,',
        .              ", -"'.-       .;,',   .'....   .       I '        .

  REDUcED BENEF.iTS '
  We will pay the death ben,.fit. (in.cle;: ,a'n eligi~[e p6licy'if the insur~.d dies within one year from the date of
  lapse, provided that the reqlJiI'::''Tlenis for s'\lbmittlrig ,proof of iTI~ntal inc~pacity and !request for reinstate-
  ment are met. We may reduce. the death 'benefit by any unpaid premiums due, plus 6% Interest from
  the date of lapse to the date oi death.               "
  EXCEPTIONS


                                                                                                 I
  We are not required to reinstate the policy or pay the death benefit if the insured becomes mentally
  incapacitated atter the grace period contained in the policy expires.
  DEFINITIONS

  You and Your· The owner of the policy.                                      ..         ,..1                '       .
  Lapse· The due date of the last premiurn that remains unpaid after the expIration of the grace period
  defined in the policy"                                                                        I .
                                                                                                                 page 1E
  Np·1E TX
•
    POll.CY SPE elF I CAT! ONS
                                 •                                       •                    .;,"
                                                                                                           -
                                                                                                               .-
                                                                                                               . .
                                                                                                               ,
                                                                                                                       "-
                                                                                                                       "
                                                                                                                            .

        INSURED        JULIO A YANEZ                          /'\1\0112648    POLICY NUMBER
                                                                                                     .   . ,. j,-'.-

                                                'R.
    FACE AMOUNT        $1,000,000                 C~£IV£l)    10/13/2000      DATE OF ISSUE
    PREMI WI CLASS     TOBACCO              JUlyl'
                                                                   56          AGE AT ISSUE
                       STANDARD             ~/    A"
                                                       2001
                                                ""1!A1S
    SCHEDULE OF. BENEFITS AND        PREMIU~S

    SENEF ITS
    LI FE INSURANCE
                                      BENEFIT AMOUNTS
                                                        ANNUAL
                                                       PREMIUMS
                                         SI,OOO,OOO 513,530.00
                                                                         (!;~
                                                                          ,', - .n ~~YABLE
                                                                          '-"-' V
                                                                                     YEARS

                                                                                 I~E;~RS';
    INITIAL EXPIRY DATE
                                                                                ff1i~
                                 10/13/2015

    SUBSEQUENT EXPIRY DATES WI LL OCCUR AT 'THE END OF EACH ONE YEAR RENEW«LE
    TERM PERIOD,' THE FINAL EXPIRY DATE IS 10/13;2039.
    TOTAL FIRST YEAR ANNUAL PREMIUM

    -
                                                          513,530.00

    PREMI UMS OTHER 'THAN ANNUAL (ARE A PERCENTAGE 0; THLANll.UAUB.EMI ;;t;\, -,
    l
    PREMIUMS ARE PAYABLE AT 01 MONTH INTERVALS .FROM 10/13/2000.
    INTERVAL PREMIUM IS $1. J83.88.
                                                                     THE FIRST _


    " RENEWAL PREIII UMS ARE SHOWN ON THE LAST PAGE. ON THE TENTH POLIOY
    ANN I VERSARY
                AND ANY LATER POL I CY ~NlU VERSARY WE HAVE A LIMITED RIGHT
    TO CHANGE THE PREMIUM. SEE THE RIGHT TO CHANGE PREMIUM PROVISION.


    THIS POLlcy'MAY BE EXCHANGEO FOR A NEW POLICY. SEE THE EXCHANGE Op,TIONS
    PROVISION. OPTION I IS AVAILABLE UNTIL THE THIRTEENTH POLICY ANNIVERSARY,
    PROVIDED THE INSURED IS ,AGE 65 ,OR LESS ON THE,DATE OF EXCHANGE. THE
    DATE Of EXCHANGE UNDER OPTfoN, 2 IS THE FI.FTEENTH POLICY ANNIVERSARY.
    PROVlDEO THE I NSUREO I SAGE .65 OR LESS .




                                          .... -.,-,,(\
                                                                                  .!



.'   PAYMENT OF·PROCEEDS
                             •                                     •
     THE FACE AMOUNT WILL BE PAID TO THE BENEFICIARY IMEOIATELY UpifN'::'RE~~;:pf               -- ..,'.
     OF DUE PROOF OF· THE DEATH OF THE INSURED IF DEATH OCCURS PRIOR TO' THE'
     EX? I RY DATE. IF DEATH OCCURS I II THE GRACE PER I 00 OF ANUN?A 1'0PREi1i
                                                                            UM                  " , '
     AN AMOUNT EQUAL TO THE PREMI UM FOR ONE MONTH WI LL BE DEDUCTED, FROM THE'                   .,:.                     "'.'



     ::~:~::S                                                              "'·l":..~;,'l?:;f~f~:>::~t~
                                                                                 ·f, ,:'.;,).\~):':~~::.)!~:'.k
                ;XCLUS ION

     IN THE EVENT OF THE SUICIDE OF THE INSURED. WHILESANE OR INSANE •.
     WITHIII 2, YEARS FROM THE DATE OF ISSUE, OUR LIABILITY WILL BE LIMITED            ",-'.~_".;i:·,:;({p;""';',:';.l;;:~
     TO THE PREMIUMS PAID.                                                             . "'J.,.;j';t.':-f-;'~'i;"'"

     INCONTESTABILITY

     WE WILL NOT CONTEST THIS POLICY AFTER IT HAS BEEN IN FORCE DURING THE
     LIFETIME OF THE INSURED FOR TWO YEARS FROM.THE' DATE :oFiS5UE. WE WILL
     NOT CONTEST ANY RE I NSTATEMENT AFTER THE RE I NSTATEMENT HAS BE EN IN FO'RCE                         ..... '-
     DURING THE LIFETIME OF THE INSURED FOR TWO YEARS.
                                                     •
                                                           ' IF WE .. DO
                                                          '"  ~.
                                                                         CONTEST
                                                                       •• - • •
                                                                                 fA
                                                                                 1
     REINSTATEMENT. WE WILL CONTEST ONLY STATEMENTS MADE l.N THE· REINSTATEMENT
     APPLICATION.
                                                                                                                      .. . .,....,.-'-:
                                                                                                                       ~
                                                                                                                           -     ~.-:


                                                              .:..   .


                                                                          . ~;" .,.-


                                                                                                   ;,




     BO-ReT 7Q-,                       1'11'10112648                                        3
.-   .'   .                        •                                   •

                                                                                   .   .
                                                                                   )!~./
                                                                                  'I
                                                                                  !j




                                                                                           ..

                            (THIS PAGE IS INTENTIONAllY LEFT BLANK.)




              SO-RCT 7q-4                    1-\1'\0112648                 PAGE        4
  DEFINITIONS

                                           •
• -:-ge means age last birthday at the beginning of a policy year.
                                                                                             •
   PoliCY months, years and anniversaries. The first policy year begins on the date of issue. PoUcy months. years and
   annrversaries will be measured from that date.

   PREMIUM PAYMENT

   The first premium is dUB on or before delivery of this policy. Later premiums are due and payable al the intervals and for the
  period shown on page 2, while the insured ;s alive. Wltn our consent, premiums may be paid at other interVals_

  Premrums after the first are payable a1 our home office or to an authorized agent in exchange for a        receIpt signed by ons of our
  officers.

  Any premium, afier the first. not paid on or before its due date will be in default. Such due date will be the date of default.

  GRACE PERIOD
                       .                                                                                           I
  A 31 day grace penod. without interest charge, is allowed for the payment of each premium after the first. This policy will stay in
  force during this period. If the premium. is not paid by the end of this period, insurance wilJ cease.

  REINSTATEMENT

  This policy may be reInstated within five years of the date of default subject to receipt of evidence oi insurability satisfactory to
  ~.                                                                                                               I
  Reinstatement will also be subject to (1) payment of the premium for the grace perio_d with interest at !the rate of 6% per ,year
  compounded annually p.lus the premium due for the current policy month, jf this policy has a renewable Iterm period of one year.
  or (2} payment of all overdue premiums with interest at the rate of 6% per year compounded_.annual!y, if this policy has a
  renewable term period other than one year. '                                                  /;"-~...:..        I
   NONPARTICIPATING                                                                                   (~.    (·-1 ~l i::
                                                                                                             ~\    /il'~""
  This pelicy does not pay dividends.                                                                        "-4_'~ / /....~"./   )   \:::-;>
  RENEWAL OPTION                                                                                                                  ,j

                                                                                                                I
  This policy may be renewed wfthout evidence of inslJiability on each expiry date for a further term period, Renewal premiums are
  shown on the last p a g e . '                                                                                                           _
  The first premium for a new term will be due at the end of the previous term. This pofiey will renew if this premium is paid within
  1he grace period. Premiums for the new term will be due and payable at the intervals shown on page 2.

   No term period will extend beyond the final expiry date shown on page 2.

   RIGHT TO CHANGE PREMIUM

   We reserve the right to change the premium for this policy on the policy anniversary speCified on page 2 and on any later pOncy
   anniversary, subject to the following terms:

   1. The premium will not exceed the appncable max·lmum premium shown on the last page.

  2. Any change in premium will be made on a uniform basis for all ins~reds wi~h the .same benef(~           anq
                                                                                                     proviSion~ who .have t~e
  same age at issue, date of issue. sex end premium class. No change In premium will occur due to any change 10 the Insured 5
  heaJth or oc.cupation.

   3. Any change to premium will take effect only after 30 days' prior notice'to the owner of this policy.

  4. Any change in premium will be determined prospectively. We will not distribute past gains or recoup prior losses, if any. by
  changing the premium.                                                                               ,

   This provision does not apply to any rider attached to this policy.




                                                                                                                                                Page 5
   SO·RCT 79·05
  EXCHANGE OPTIONS                                                                                              I
  Optfonl                                  •                                               •

• This policy may be exchanged for a new level premium life or endowment policy with a level face amoJnt. If no               IS In pr~mjum
  defauft and the insured does not qualify for disability benefits under this policy. written application may
  option is available. as speclfied on page 2.
                                                                                                             be
                                                                                                                I
                                                                                                              made at any time this


  The new policy wiil be issued as of the date of exchange based on the insured's age on that date ~md the premium rate then in

  -                                                                                                             I
  The new poUCy must comply with our then current rules for amount, age and premium class. The face amount may not exceed
                                                                                                                                     . .
  the amount of insurance under this policy On the date of exchange. The pr.emium class will be the same     as
                                                                                                         this policy.

  The suicide and contestable periods of the new policy will be reduced by the elapsed portion of theee peribcts under this policy.

  The new policy will be issued with a disabllity rider and/or accidental death rider it these riders are in fJce under. this policy at
  the date of eXChange and are available at the insured's age on such date. Any rider not in force may be included in the new
  policy only with our consent.

  Option 2
                                                                                                           ," '"I
  This option is available only on the date of exchange specified on page 2. We agree to exchange this.:p-oiicy for a new renewable
  level term policy on the life of the insured. Evidence of insurabifity satisfactory to us will. be requirstl /of the insured. SUCh
  evidence win be paid for by us and will be based on our then current underwriting rules,             ....:::.=:~ (~ .J /;:':'"

  This exchange wiH be subject to the following terms:
                                                                                                                    \."      -" i"_       .
                                                                                                                      -_..' ,;.-/ ..... :""..1
                                                                                                                                              ~ h
                                                                                                                                                  Jp'":
  1. A properly completed application must be submitted to us within 60 days prior to the date of exchange, along with payment of
  the first premium for the new policy.                                 _                -          _     ,_               .•

  2. This policy must be in full force and all premiums due prior to the date of exchange must be paid. Insurance under this potiey
  will cease when thts policy is exchanged.

  3. The age at issue for the new policy will be the age of the insured ?n the date of exchange.

  4. The new policy will be on the same plan of insurance as this policy. Altematively, the owner may elect any other plan w'rth a
  shorter renewable term period then being issued on this policy form. The date of issue of the new policy will be the date of
  exchange. The face amount of tne new policy may not exceed the face amount of this policy and must meet or exceed the
  minimum then in effect tor the plan elected.                             .                             [

  5. Any benefits or riders in force under this policy on the date of exchange wi!! be included in the new wHey and will be subject
  to our then current rules and rates.

  6. The new policy will not have a suicide provision.

  7. The contestable period of the new policy win start on the date of exchange. with respect to the evidence of insurability used to
  qualify the insured for the new policy. However. ~e may contest only the difference between the face ainoun~ of the new policy
  and the face amount that the premium for the new policy. excfuding the. premium for any riders. WOUldl have purchased on the
  date of exchange had this policy remained in force.
                                                   .                                                                                          .
  8. The premium rates for the new policy wiIJ be our then current rates applicabJe to a new purchase of the plan elected.




  SO-RCT 79-6                                                                                                                                       page 6




                                                                                --------------------~
OWNER

                                         •                                                 •
The ~wner is as shown in the application unless changed. The owner has all rights under this policy while the insured is alive.
These rights are subject to the consent of any living irrevocable beneficiary.                                              .

BENEFICIARY

The beneficiary is as shown in the application unless changed. f1 no beneficiary survives the insured. the Owner or           estate     the            of
the owner will be the beneficiary. However. if a trust is the owner &nd no beneficiary survives the insured. the estate of the insured
wiIJ be the be'neficiary.

CHANGE OF OWNER OR BENEFICIARY

While the insured ~s alive. the owner may change the beneficiary or ownership by written notice to us. When we record the
change. it will take effect as of the date the owner signed the notice, subject to any payment we .~kelor other action we ta~e
before recording.                                                                               /'.-- ... ~.
                                                                                                      ((       ""/1-'
CORRESPONDENCE                                                                                        "'-"
                                                                                                       ""'--
                                                                                                               ("J -,; !-.
                                                                                                                   ,    .'j ... /~, ..
                                                                                                               •        /;'-._1;:1.
Any request. notice or proof shall be ftled with our home office,                                                  -.. .:.-. .- ./ F' -' ) L. . .:;·
                                                                                                                           ·oJ         t./" . . .
ASSIGNMENT

No assignment of this policy will bind us until filed with us in writing. It will not apply to any payment made before the assignment
was filed. 'We wi!! not be responsible for its validity"

All rights of the owner and any beneficiary are subject to   the rights of any assignee on rec.ord with us_
POLICY SETTLEMENT

If this poHcy has not been endorsed to show the payment options available under a settlement contract. Ipolicy proceeds may be
paid under a settlement contract in accordance with our current company rules.

In any settlement we may requke the return of this policy,

THE CONTRACT


                                                                                                                   I
This poney. including any riders ano' endorsements, the original application and any supplemental applications are the entire
contract.


                                                                                                                   I.
All staiements in an application are representations and not warranties. No statement will be used to void this policy or to deny a
claim unless it appears in an application which is attached to and made part of this policy.

Th'ls policy may not be changed. nor any of our rights or reqUirements be waived, except in writing by one of our authorized
oHicers.

MISSTATEMENT OF AGE OR SEX

If the insur8                                                                                                            '.
ENDORSEMENT

                                        •                                                •
]l;le !;>ayment Options of the policy to which this endorsement is attached will be as follows:

PAYMENT OPTIONS

The term ftannuitanVmsured" as used in the follo\'Ving paragraph means the person named in the Policy Specifications as
annuitant or insured, as the case may be.

Proceeds of less than S5,OOO will be paid in one lump sum. Proceeds of S5,OOO or more may be paid under an option. When
proceeds are placed under an option the payee will receive a settlement contract. The date of the contract will be the daie the
proceeds become payable. The Owner may choose the option only while the annuitanVinsured is living. After the death of the
annuitantiinsured, the beneficiary may choose the option if proceeds are payable in one sum. Payment options for death proceeds
must be chosen within six months after the annuitant'slinsured's death. Payment options for other proceeds must be chosen
within two months of the date they are payable. All .eiections must be filed with uS in writing. Payments njay be requested at 1. 3,
6 Of' 12 month· intervals. Each payment must be at least $50. Each payee must be a living person receiving payments in his Own
M~                                                                         . 1
The interest rate far options 1, 2 and 3 wil! be declared by us each year. ThiS rate will never be less than 3% per year. For
options 1 and 3 any interest in excess of 3% will be used to inCl'ease payment amounts; for op1ion 2 any excess interest will be
used to lengthen the payment period.                , .                                                    !
For options 4, 5, 6 and 7 the payments wi!! be based on rates declared by us 1rom time to time. These rates wilt be 3 112% less
than the published rate"s in eff&ct for immediate annuities on the date 01 the settlement contract. Payments under these rates will
n-ever be les~ than the amount according to .the tables of minimum monthly income in this endorsement. The rates in the tables
are derived from a projection of the 1983 Table "a", and an annual iota-res: rate of 3.00%,                I
ma~ be withdrawn up to four times a yea~.                                                    o.           I
Option 1. Interest. We win hold the proceeds on deposit Interest will be paid while the payee is living_ Sums of $500- or more


Option 2. Specified Income. We will pay a stated income amount until the proceeds, with jfi'i:e-re~t on the unpaid balance, are
used up. The income each year may not be less than 10% of the proceeds.                :;'      . /-:'--',-':-:

Option 3. Income for SpeCified Period. We will pay an income for a stated period.        up to 30 y-~rs( ,)/:?~)!'-.
                                                                                                       --"1/'.:::>' ;'
                                                                                                                 resi~e payee's
Option 4. Life Income with Guaranteed Period. We win pay an income for a guaranteed period and for' the
fife. The guaranteed period may be 10. 15 or 20 years.                                                    I       It
Option 5. Life I.~come without Guaranteed Period. We will pay an income for the payee's lifetime. Payments will end at the
death of the payee. However if the payee dies within one year of the date Of the settlement contract. payments will be continued
                              I


~o a conting~nt payee until 10 ye~rs from the date of the settlement contract.                         I -
Option 6. Ufe Income with Installment Refund. We will pay an income for a guaranteed penod and for the rest of the payee's
me. The guaranteed period is the period required for the
                                                  sum of incom.e payments to equal the proceeds' applied.

Optlon 7.  JOi~t  Life Income with 213 to Survivor. We will pay an income while both payees are        liVi~9.
                                                                                                             When one payee'· dies
we will pay 213 of the income for the rest of the survivor's life. However. if one payee dies ~ithin one ,year from the date of the

                                                                                                          I
settlement. contract. income will 'be -paid to the sUlVivor thereafter as if the survivor had chosen option 5 on the date of the
~~~-..
Additional Option to Buy Single Premium Immediate Life Annuity at Reduced Rate. If proceeds of at least S5.000 are
applied under option 4, 5, 6 or 7, additional money may be used to buy a single premium immediate life annuity. The cost of this
annuity wiil be 3 1/2% less than the then published rate. The monthly income from this annuity togethef with the monthly incor:ne
from option 4, 5, 6 or 7 may not exceed 3 times the monthly income which could be bought solely by applying the policy.
proceeds. Written request must be made within 31 days from the date proceeds are payable.

                                                       (Continued on page 2)




P03·NO 79-10                                                                                                                 Page'
PAYMENT OPTIONS (Continued)            •

                                                                                       •
 Pay",,,nt Provisions. The first payment under options 2. 3, 4, 5, 6 or 7 will be due as of the date of the settlement contract. The
'fi'rst payment under option 1 will be due. at the end of the first interest pertod. If any payments remain under an option at the
 death of the payee. or at the death of the surviving payee in regard to option 7, the amount stated below will be paid in one sum
to the payee's executors or administrators. unless otherwise directed in the election of the option:

Option     i. MY amount leH on deposit with   accrued interest.

Option 2. The unpaid balance of proceeds y                                                  MINIMUM MONTHLY INCOME FOR
                                                        OPTIONS FOR EACH

..                 OPTION 3
               INCOME FOR
                                                                    ,:". OPTION./I
                                                                   LIFE INCOME Willi
             SPECIF'EO PERIOD                                     ~UA:RAN1'EED PERIOD
                                      AGE AT FIRST
                                       PAYMENT


               ,,,
                         S84..47       5 and under      52.72           S2.72           $2.72
                          42.88
                          28.99
                                            •
                                            7
                                                         2::;'3
                                                         2.74
                                                                         2.73
                                                                         2.74
                                                                                         2.73
                                                                                         2.74                  2.74
                          22.06             8            2.75            .2.75            2.75                 2.7.5
               5          17.91             9            2.76             2,76            2.76
               •,         15.14
                          13.16
                                           10
                                           11
                                                         2.77
                                                         2.78
                                                                         -2..77
                                                                         "2.78
                                                                                         2.n
                                                                                         2.78
                                                                                                               2.76
                                                                                                               'lJ7
                                                                                                               2;18
               ,
               8          '1.&
                          10.53
                                           12
                                           13
                                                         2.79
                                                         2.80
                                                                          2.79
                                                                         :?"SO
                                                                                         .2.79
                                                                                         2.80
                                                                                                               2.79
                                                                                                               2.80
              10              9.61                       2.81            2.81            2.81                  2.81
                              8.86         "15
              "
                                           ,.
                                                         .2.82           2.82            2 ..82                2.82
              12              8.2-4        16            2.63            2;83            2.83                  2.83
              .3              7.71         17            2.85            2.85            2.8'                  2,85
                              726
              "
              15
              16
                              6.a7
                              6.53
                                           19
                                           20
                                                         2.B6
                                                         2.87
                                                         2.89
                                                                         2.86
                                                                         2.87
                                                                         2.S9
                                                                                        "'2.86
                                                                                        -2:87
                                                                                                               2,86
                                                                                                               2.87
                                                                                    '.2:89                     2.89
              17              6.23         21            a.filo          2.90          2.90' ,        _          2.90
              1B              5.96         22           2.92             2.92           :.2.92 -       .. '... :.2.92
              19              5.73         23           2.9S             2.93           '2.93                 · 2.93
              20              5.51         2.           2.95             2.GS            ~.95 '-;'             .2.95
              21              5.32         25           2.9(             2.97           -2.96        ~...     .-2.97
              22              5.15         26           2.98             2.9$            2.98               '·.,2,98
              23              4.99         27           3.00             3.00           -3.00                '3.00
              "
              25
                              4.84
                              4.71
                                           28
                                           2.
                                                        3.02
                                                        3.04
                                                                         3.02
                                                                         3.04
                                                                                        ·3.02
                                                                                         3.04
                                                                                                            · ~,02
                                                                                                            ; 3.:04 t
                                                                                                                        ,

              25              4.59         30           3.06             3.06           .3.06               · 3.06          .'
              27              4.48
                                           "33          3.09             3.08.          ·.~.O8              · '3:09


                                                                                                       . "t~;~,~
              28              4.37         32           3.11             .3.11          . 3.11              ·"\i,;:
              29              4.27                      3.13             3.13           .'3.-13 '.
              30              4. '8        34           3.16             3.16             .3.'15
                                           35           3.18             3.18              3.1S :
                                           36           3.21             3.21            3;21
                                           37           3.24             3.2.1l           S.U                  3,24
                                           38           3.2'             :3.27           ·3.27                 3.27
                                           3.           3.30             3.30             3.30                 3,30
                                           40            3.34            3.33             3.33                 3.34

                                           "
                                           42
                                           43
                                                         3.37
                                                         3.41
                                                         3.4.4
                                                                         3.37
                                                                         3.40
                                                                         ::3.44
                                                                                          3.36
                                                                                          3.40
                                                                                         3.4~t
                                                                                                               3.37
                                                                                                               3.41
                                                                                                               3.45
                                                                                                                                  3.35 ..
                                                                                                                                  S;39.-,:~_
                                                                                                                                  SAC: .
                                           d4            J.49            3.48            3.47                  3A9               ~3.:046



                                           .
                                           45            3.53            3.52            3.51                  3.53              ·"S.50
                                           46            aS7             3.51            3.55                  3.58                3.54.
                                           47            3.62            3.61            3.60                  3.62               3.58.
                                                         3.67            3-66            3.64                  3_67               3.,?3~.
                                           49            3.72            :l.7l           3.69                  3,73               .3tiS'
                                           50            3.78            3.7.            3.74                  3.78               3.73
                                           51            3.83            3.82            3.79                  3.84               3.78'              '.,       "
                                           52            3.90            3.88            3.S5                 '3.90               3,83
                                           53            3.96            3.94            3.90                  S.97               3.89                 < ''-:'.
                                           54            4.03            4.00            3.96                  4,04                               , --:. ;.~
                                                                                                                                  3.95
                                           55            4.10            4,07            4.02                  4,12               4,02
                                           56            4.17             4.14           4.09                  4.19               4.08
                                           57            4.25             4.22           4.15                  '::.28             4.15
                                           58            4.34             4.29           4.22                  4.36               '.23
                                           59            J.42             4,37           4.29                  4A6                4.30
                                           60            4.52             4.46            4.36                 4.56               4.39
                                                         4.62             4.55            4.44                                    4.47
                                           "'
                                           62
                                           63
                                                         4.72
                                                         •. &<
                                                                          01'-64
                                                                          4.74
                                                                                          4.51
                                                                                          4,59
                                                                                                               4.56
                                                                                                               4.78
                                                                                                               4.90
                                                                                                                                  4.56
                                                                                                                                  4.6S
                                           ••65          4.95
                                                         5.08
                                                                          4.84
                                                                          4.95
                                                                                          4.66
                                                                                          4.74
                                                                                                               5.03
                                                                                                               5.17
                                                                                                                                   •.76
                                                                                                                                   4.87
                                           56            5.21             5.06            4.81                 5,31                4.9$
                                           67            5.305            5.17            4.89                 5.47                5.10
                                           68            5.50             5.28            4.96                 5.55                5.23
                                           6.            5.66             5 ..40          5.03                 5.83                5.36
                                           10            5.82             5.52            5.09                 6.03                5.51
                                           71            0.00             5.64            5.15                 6.25                5.66
                                           72            6.18             5.75            5.21                  6.49               5.82
                                           73            5.37             587             5,26                  6.74               5.99
                                           74            5.56             5.98            5.30                  7.02               6.17
                                           15            6.76             8.09            5.34                  7.33               6.37
                                           16            6.97             6.19            5.38                  7.eS               6.57
                                           77            7.17             -6,29           5.41                  8.0j               6.78
                                           78            ;.3:9            6.38            5_~3                  8.40               7.02
                                           7S            1.59             6.46            5_46                  8.82               7.26
                                           80            7.79             sS3             5_47                  9.28               7.52
                                       81 and over        7.9S            6.59            S•.d9                 9.78                7_79



                                                                                                                                               Page 3
P03-F 79-3
                                               TAWF MINIMUM MONTHLY INCOME FOR M*,AYEES
                                              UNO AYMENT OPTIONS FOR EACH $1,000 0  CEEDS

        ,   .                 OPTION 3
                            INCOME FOA                                   UFE
                                                                               OPTiON 4
                                                                               I~COME WITH
                                                                                                         OPTION 5
                                                                                                        1.1FE;: iNCOME
                                                                                                                          OFTION 6
                                                                                                                         LIFE INCOME
                         sp-eCIASO peRIOD                               GUARANTEED PERIOD                 WlTHOlIT           WTT"
                                               AGE AT FIRST                                             GUARANTEED       iNSTALLMENT
                                                PAYMENT                                                   PERIOD           REFUND
                           ,       $84.47       5 and under   $2.78             S2.78        $2.78        S 2.78           52.79 .
                           2        42.86            6         ?79               2.19         2.79             2.79         2.79
                           3        28_99            7         2.80              2.80         2.80             2.SO          2.80
                           •5       :22.06
                                    17.S1
                                                     8
                                                     9
                                                               2.81
                                                                2.s2
                                                                                 2.81
                                                                                 2.82
                                                                                              2.81
                                                                                              2.82
                                                                                                               2_81
                                                                                                               2.S2
                                                                                                                            2.81
                                                                                                                            2.82
                           6        15.14           '0          2.84             2.84         2.83             2.84         2.83
                           7        13.16           11          a.85             2.85         2.85             2.25         2.84
                           •
                           9
                                    ,UIS
                                    10.53
                                                    '2
                                                    ,.
                                                    13
                                                               2.86
                                                               2.87
                                                                                 2.86
                                                                                 2.87
                                                                                              2.86
                                                                                              .2:.87
                                                                                                               2.86
                                                                                                               2.88
                                                                                                                            2,gS
                                                                                                                            2.87
                          '0         9.61                      2.89              2.89          2.'"            2.89          2.88
                                     8.86                      2.90              2,90
                          "
                          12         8.24
                                                    '5
                                                    '6         2.92              2.92
                                                                                              2.90
                                                                                              2.91         t
                                                                                                            J;"'"
                                                                                                             ?-:92"')
                                                                                                                            2.90
                                                                                                                            2.91

                          ""                        "'8
                                     7.71                      2.93              2.93         2.93

                                                                                                           ~
                                                                                                                            2.93
                                     7,26                      2.95              2.95         2.95
                          '5         6.87           '9         2.97              2.96         2.96
                          16         6.53           20         2.98              2.98         2.98             2.98
                                     6.23
                          "
                          18
                          19
                                     5.96
                                     5.73
                                                    21
                                                    22
                                                    23
                                                               3.00
                                                               3.02
                                                               J.04
                                                                                 3.00
                                                                                 3.02
                                                                                 3.04
                                                                                              3.00
                                                                                              3.02
                                                                                              3.GS
                                                                                                               3.00
                                                                                                               3.02
                                                                                                               3.04
                          20         5.51           24         3.06              3.06        3.06              3.06         3.05
                          2,
                          22
                                     5.32
                                     5.15           ,.
                                                    25         S.08
                                                               3.10
                                                                                 3.08
                                                                                 3.10
                                                                                             3.08
                                                                                             3.10
                                                                                                               3.08
                                                                                                               3.10
                                                                                                                            3.07
                                                                                                                            3.09
                          23         4.99           27         3.13              3.12        3_12              3.13         3.11
                          2.         4.84           28          3.15             3.15        3.14              3.15         3.'4
                          25         4.71           29          3.18             3.17        3.t7              3.18         3.1I:i
                          25         .<1.59         30          J.20             3.20        3.19              3.20         3.1~
                          21         4.48           31         3.23              3.23        3.22              3.23        .3.21
                          28         4.37           32         :;.26             3.25        3.25              3.:";         3.24
,., .                     25
                          30
                                     4.27
                                     4.18
                                                    33
                                                    3'
                                                               3.29
                                                               3.32
                                                                                 3.29
                                                                                 3.32
                                                                                             3.28
                                                                                             3.31
                                                                                                               3.29
                                                                                                               3.32
                                                                                                                             3.2.7
                                                                                                                             3.3<>
                                                    35         3.35              :U5         3.84              3.36          3.33
                                                    36         3.39              3.38        3.37              3.39          3.36
                                                    37         3.43              3,42        3.41              3.43          3.39
                                                    38         3.46              3.~6        3.44              3.47          3.4'3
                                                    39          3.50             3.50         3.48             3.51          3.47
                                                    '0          3.55             3.5~         3.52             3.55          3.5IJ
                                                                3.S9             3.5a         3.56
                                                    "'2         3.8<1            3.62
                                                                                 3.67
                                                                                              3.60
                                                                                                               3.50
                                                                                                               3.64
                                                                                                                             3.54
                                                                                                                             3.56
                                                    43          ~.58                         3.65              3.69          3.63
                                                               3.74              3.12
                                                    "'5         3.79             3.77
                                                                                              3.69
                                                                                              3-.74
                                                                                                               3.75
                                                                                                               3.s0
                                                                                                                             3.67
                                                                                                                             3.72
                                                    4.         3.84              3.52         3.79             3.SS         3~n
                                                                                 3.88         3.8 4
                                                    "
                                                    '8
                                                    '5
                                                               3.90
                                                               3.91
                                                               4.03
                                                                                 3.94
                                                                                 4.00
                                                                                              3.89
                                                                                              3.95
                                                                                                               3.92
                                                                                                               3.99
                                                                                                               4.05
                                                                                                                            3.82
                                                                                                                            H8
                                                                                                                            3.93
                                                    50          4.10             4.06         .:::.00          "'.12        3.99
                                                    5' .       4.17              4_13         4.06             4.20         4.06
                                                    52         4.24              4_20         4.12             4.28
                                                    53         4.32              4.27         4.19             4.36
                                                    5'         4.41              4.35         4.25             4.45
                                                    55         4.49              4,42         4.32             4.55
                                                    56         4.59              4.51          4.38            4.64
                                                    57          '.68             4.59          4,45            4.75
                                                    58          4.79             4.68         o/LS2            d.as
                                                    5.          4.89             4.i7         4.59             4.98
                                                    .0          5.0'             4.87         .4.6S
                                                    6'          5.13             4_97         4.73
                                                    .2          5.25             5.0-7        4.80
                                                    63          5.39             5.17         4.86
                                                    6'        , !j.53            5.27         4.93
                                                    65          5.67             5.38          4.99                         5.34
                                                    66          5.83             5.49         5.05                          5.47
                                                    67          5_98             S.60.        5.11                          5.61
                                                    68          6.15             5.70         5.17                          5.76
                                                    69          6.32             5.81         5.21                          5.91
                                                    70          6.50             5.91         5.26                          6.0B
                                                    71          6.68             6:01         5.30                          6.25
                                                    72          6.86             6.11         5.34           7.S9-           6.43
                                                    73          7.05             6.20         5.S7           7.91 ~          6.62
                                                    74          7.24             S.2~         5.40         . 8:24            5.82
                                                    75          7,42             6.37         5.42              8.61         7.04
                                                    7.          7.61             6.44         5.44              9.01         7.26
                                                    77          7,79             6.51         5,46              9.43         7.49
                                                    78          7.97             6.57         5.48              9.89         1.7~
                                                    75          S.ld             6.62         5.49             10.38         7.99
                                                    ,0          8.JO             6.67         5.50             10.91         8.27
                                                                8.45             6.7'         5.51             11.47         8.55




            P03-M 79-4                                                                                                                 Page 4
                                                                                           JF'PROC~E~~~                       ..
                                                                                                              ; ··-;·~-". ENDORSEMENT

 ,... p'olicy
 The                                        •
                tei which this endorsement is attached is amended as follows:
 The definition of age is replaced by the following:
                                                                                   •
 Age means the insured's age nearest birthday at the beginning of a policy year,




                                                                                   THE OLD LINE LJFElnsurance Company
                                                                                                 of America
                                                                                          I . -
                                                                                                                  J .      -,




                                                                                         r~,.
                                                                                            Chailrhan of the   Board .-"




E-ANB 970,1
                      •                               •             I
TABLE OF PREMIUMS AT THE CURRENT AND MAXIMUM RATES FOR THE FACE AMOUNT
AND PREMIUM CLASS OF THIS POLICY.

WE MAY CHANGE THE CURRENT PREMIUM IN ACCORDANCE WITH THE RIGHT TO CHANGE
PREMIUM PROVISION.


                     CURRENT         MAX I tlUM
                     ANNUAL          ANNUAL
                     LIFE            LIFE
  POL I CY           INSURANCE       INSURANCE
   YEAR              PREtllUM        PREMIUM
   1- 10             13.530.00       13.530.00
     11              13.530.00      105.480.00
     12              13.530.00      112.0]0.00
     13              13.530.00      118.650.00
   . 14              13.530.00      125.960.00
     15              13.530.00      134.910.00
     16             112.090.00      146.210.00
     17             121.610.00      158.910.00
     18             132.030.00      174.510.00
     19             142.690.00      191;.070.00
     20             153.630.00      218.340.00
     21             164.110.00      248.060.00
     22             174.390.00      284.210.00
     23             184.830.00      328.290.00
     24             196,090.00      381.780.00
     25             208.970.00      446.660:00
     26             222.600.00      524.600.00
    27              236.690.00      610,190.00
     28             252.870.00      70)'870.00
     29             272.270.00      786.330.00
     30             296.140.00      841.890.00
     31             324.340.00,     869.640.00
     32             354.860.00      884.570.00
     33             389'; 750. 00   896.580.00
     34             427.880.00      996,320.00
     35             431.650.00      914.310.00
     36             434.770.00      920.910.00
     37             437.380.00      926.450.00
     38             439.650.00      931, 250 .00
     39             441.680.00      935.550.00




RENEWABLE LEVEL TERM LIFE POLICY -- INDETERMINATE PREMIUM
INSURANCE PAYABLE IN EVENT OF DEATH PRIOR TO EXPIRY DATE
                                                                   I
PREMIUMS PAYABLE DURING TERM
                                                                   I
                                                            NO DIVIDENDS




SO-RCT 79-8
                                                                   I
                                                                LAS:T PAGE
                                                          LPT-2000 15 YEAR
                                                                LPTl5
                                             THE OLD LINE LIFE INSURANCE COMPANY OF AMERICA        BELTRAN, HARRY W
                                                         707 NORTH ELEVENTH STREET                 STE 6
         POLICY NO MM0112648                             MILWAUKEE,WISCONSIN 53201                 5918 MCPHERSON RD
         INSURED   JULIO A YANEZ                                                     AGE 56
                                          "                            ANNUAL PREMIUM                    GUARANTEED
                 POLICY           ANNUAL PREMI UM                      (MAX' MUM RATES 1               DEATH PAYMENT
                  YEAR            .(TU RRENT-A AlE 5.1--1·5 HA LLNOI_E XCEED_R ~:r.E.5_S1iOWN BELOW)   BEGIN. OF YR .
                             ./.::,:.. :~ ~                                 13530.00                          1000000
                     1                      13530.00                                                          1000000
                    2       '';',':':'"'' 13530.00                          13530.00
                    3      ......... ', 13530.00                            13530.00                          1000000
                    4                       13530.00                        13530.00                          1000000
                                                                                                              1000000


•
                    5    '..                13530.00                        13530.00
                            ,'.
                      6 . Ii
                          I ..'
                                             13530.00                    IJ530.00                            1000000
                      7 .,-         )" I
                                             1J530.00                    lJ530.00                            1000000
                      8    \.::'::.:;;~ "    13530,00                    13530.00                            1000000
                      9                      lJ530.00                    13530.00                            1000000
                    10                       13530.00                    13530.00                            1000000
                     11                      13530.00                   105480.00                            1000000
                    12                       13530.00                   112070.00                            1000000
                    13                       lJ530.00                   116650.00                            1000000
                    14                       13530.00                   125960.00                            1000000
                    15                       13530.00                   134910.00                            1000000
                    16                      112090.00'                  146210.00                            1000000
                    17                      121610.00                   158910.00                            1000000
                    16                      132030.00                   /74510.00                            1000000
                    19                      142690.00                   194070.00                            1000000
                    20                      153630.00                   218340.00                            1000000
               AT AGE 82                     13530.00                    135JO.00                            1000000
               AT AGE 65                     lJ5JO.00                    13530.00                            1000000



•             COST INDEXES
              CURRENT RATES
              MAXIMUM RATES
                                      LifE INSUR. NET PAYMENT COST INDEX
                                           10TH YR.-
                                              lJ.5J
                                              13.53
                                                         20TH YR.-
                                                           J 3. 23
                                                           6 Johns. 22
                                                                              LIFE INSlJR. SURRENDER COST INDEX
                                                                                  10TH YR.-
                                                                                    13.53
                                                                                     13.53
                                                                                                20TH YR.-
                                                                                                   33.23
                                                                                                     .00
         THE CURRENT PREMIUMS ILLUSTRATED ASSUME ANNUAL RENEWABLE PREMIUMS AfTER THE LEVEL TERM PERIOD.
         THE COLUMNS OF THIS REPRESENTATION DO NOT REfLECT THE fACT THAT, BECAUSE OF INTEREST, A DOLLAR IN
         THE fUTURE HAS . LE~S VALUE THAN A DOLLAR TODAY.
         -AN EXPLANAT ION Of THE INTENDED USE Of THE l I FE INSURANCE COST INDEXES I S PROVIDED IN THE LifE
          INSURANCE BUYERS GUIDE.                  .
          IMPORTANT NOTICE - DURING THE THIRTY DAY PERIOD FROM THE DATE OF DELIVERY OF THIS POLICY, IT MAY BE
                            SURRENDERED TO TIlE COMPANY fOR CANCELLATION AND A fULL REFUND Of ANY MONEY PAID.
                                                                 fT20                                  1011312000
    ",
         .--.-   ~.;:
                        -   .... -:-.,
         Iil 002




,.   :




,.
                                    ·   ,

Me I!iStJRA.'iC'E PI:.\KNI1(G                                     Iill002




                                  ..........,...·=<1~;.,·
                                                G='E"'-
                                            fl-fcjJ,IfJtZk'H ,&(
                                hot.W4'1     rA ?--J01f
                                  ,V.....IV - '78' .



                                                   {   .:-,....


                                                                  .'
                                                .       .      .  ~u        1tl(~!
                               THE OL  •      NE LIFE Insurance ~mpany:;; tme'icO -• .
                               ANSWERS 10 MEOICA~ EXAMINER
                                  . PartBof       .




                                                                                                    ..
                                                                                                   ~ ·-:~




                                                                                             ....... M.D.




           00 Nor DETACH _ MAlt ENTUlE fORM          o~iECru'"'I'CtiHE HOME   oFFle'
                                                              -V"I,./Q   Ii,. y!ln~..;5 ..

                                                              .-v' "I,~_t                                                                                                                   ' y;l
.   ...)   ~
                                         •                                                   •
                                                                                              '   .
                                                                                                                   F           \b...,
                                                                                                                                        :'-~
                                                                                                                                        u..-.

                              ALVAREZ & NOTZON, L.L.P.
                                                           Al'TOa.....,ffiyS AT L\W




               PATRICIAO. ALVAREZ*                           413 SHILOH DRIVE                ?IARIO BORDINI
               MARCEL i.:. NOTZON, III                      LAREDO,~'S~S                     ERIN MCNIECE STRIMPLE*"
               ALBERT M. GUTIERREZ, III                        (956) 71i-SS8()               111 SOLEDAD, SUITE 1775
               EUSAMAR SOTO                                  (9;6) 71?8S17 (FA.'99 and 225·2266 (FAX)

                                                                                                           *AJ$Ol,=$edinRM:id~
                                                          E-~1aiI:   mcn@nNSCorp.net
                                                     http://www.-afl."Z.I.ez-notzon.com
                                                                                          **BoudCuri5~-P~o~aJlnjuryTn:uLaw

                                                           November 1, 2001

               VIA FACSIMILE TRANSMISSION (214/654-6024)
               AND CMRRR # 7000 1530 0001 07322168

               Ms. Patti Wadsworth
               Claims Department
               OLD LINE LIFE INSURANCE COMPANY
               P.O. Box 5844
               Dallas, Texas 75235

                      Re:    Policy No.                   MM0112648
                             Insured         :            ,fulio Yanez
               Dear Ms. Wadsworth:

                      This firm represents Rufina Reyes' de Yanez, Julio Arturo Yanez-Reyes, Ricardo
               Yanez-Reyes and Maria Isabel Yanez-Reyes (collectively referred to here as
               "Claimants"), with respect to the handling of the life insurance benefits and denial of
                                                                                                               I
               benefits under Policy No. MM0112648 ("The Policy") issued by your company to Julio
               Yanez for $1 million death benefits. The Claimants are the named beneficiaries of The
               Policy proceeds. .                     " .                                                      I
                      On May 26. 2001, Julio Yanez passed away. At the time of his de'!th, The Policy
               was in full force. Subsequent to Julio Yanez' death, a request was made for payment of
               the policy benefits. After your company superficially investigated t~e Claimants'
               entitlement to The Policy benefits'. it denied the claim through a letter dated October 5,
               2001 authored by you. The basis of the denial was twofold: (1) th~t Julio Yanez
               allegedly advised a medical examiner hired by your company that he had not been                 I

               1 On June 6. 2001, your company sent an investigator to interview my clients. The inierview was
                                                                                                              I
               conducted in English, despite the fact that the investigator was advised that their command of the
               English language was poor.
                                                             EXHIBIT
                                                 .


                                                              8
Ms. Patti Wadsworth
November 1, 2001
Page 2
                        •                                     •
treated for blood pressure prior to August 17, 2001; and (2) that the his health changed
before the first premium was fully paid.                                    /,

          As you know, Julio Yanez was bom and raised in Mexico and spoke little English.
  Julio Yanez purchased The Policy in reliance that the same would providel coverage to
  his family in the event of his death. At the time that your company negotiated The
  Policy, Julio Yanez had another policy in effect. In reliance of your company's
  representations that he would be afforded coverage notwithstanding thai he smoked
  and that he had a history of high blood pressure, Julio Yanez agreed td purchase a
  policy from your company, and forego coverage under the other life insura'nce policy in
, effect at the t i m e . ,                                                /'

       The Policy premiums JUlio Yanez paid your company were in an amount greater
than the usual premiums given that Julio Yanez disclosed that he was al smoker and
that he had high blood pressure. Your company agreed to underwrite the insurance

                                                                             I
knowing of these risks. Your denial is therefore unfounded, and I am aksuming it is
based on alleged misrepresentations on the part of Julio Yanez.

        It is true that in Texas an insurer may deny a claim or cancel a policy on the
basis of the insured's misrepresentation. However, the insurer must fir'st prove five
elements: (1) the making of the representation; (2) the Jalsity of the repre~entation; (3)
the insurer's reliance on the representation; (4) the insured's intent tb deceive in
making the representation; and (5) the materiality of the representatioh. Mayes v.
Massachusetts Mut. Life Ins. Co., 608 S.W.2d 612,616 (Tex.1980); Oarbyv. Jefferson
Ufe Ins. Co., 998 S.W.2d 622 (Tex. App.-Houston [l't Dist.] 1995, no writ);
Republic-Vanguard Life Ins. Co. v. Walters, 728 S.w.2d 415, 418 (TexApp.-Houston
[1 st Dist.] 1,987, no writ).                                     .          /

        As stated above, Julio Yanez spoke little English. His understanding of this
language was virtually null. In addition, the application for insurance that rle signed was
not filled out by him-in fact, the only writing in the application that lis his is the
signature. The Policy was never explained to him, and your company made no effort to
send a representative to go over the terms and conditions that you now ciaim preclude
coverage. Moreover, as stated above, at the time that the policy applicati6n was made,
your company was advised that 'Julio Yanez was a smoker and that he h6d high blood
pressure. Accordingly, tlie third element of the Mayes test set forth abov~ (reliance by
the insurer) is not met.                                                    I ,
      Under Texas law, reliance is established when the insurer does Inot know the
representations are false. See Koral Indus., Inc. v. Security- Connecticu\ Life Ins. Co.,
788 S.w.2d 136, 146 (Tex.App.-Dallas), writ denied per curiam, 802, S.w.2d 650
(Tex.1990) (finding that actual knowledge of falsity defeats misrepresenta:~ion defense);
John Hancock Mut. Life Ins. Co. v. Brennan, 324 S.W.2d 610, 614 (Tex.Civ.App.-San
Antonio 1959, writ refd n.r.e.) (finding no reliance when insurer's independent
....   ;-   ...   Ms. Patti Wadsworth
                  November 1, 2001
                  Page 3
                                          •                                      •
                  investigation reveals false answers). On the other hand, if the' insurer knows of the
                  misrepresentations and, despite this knowledge, issues the policy, the? the insurer
                  cannot later deny the claim on the basis that misrepresentations were made on the

                                                                                                I
                  application. Darby, 998 S.w.2d at 628. Under these circumstances, the insurer is
                  found not to have reli.ed on the representations of the insured. Id..

                          Intent to deceive, the fourth element of the Mayes test, may be established as a
                  matter of I?w when the applicant warrants the representations to be trJe of there is
                  collision with the insurance agent. Darby, 998 SW.2d at 628; Estat~ of Diggs v.
                  Enterprise Ufe Ins. Co., 646 S.w.2d 573, 576 (Tex.App.--Houston [1st Di~t.J 1982, writ
                  refd n.r.e.). Texas law requires that the insurer plead and prove that the insured made
                  the misrepresentation "willfully with the intent to deceive or to induce the insurance
                  company to issue the policy." Enserch Corp. v. Shand Morahan & Co., 952 F.2d 1485,
                  1486 (5th Cir.1 992); see also Bates. v. Jackson Nat'l Ufe Ins. Co., 927 F! Supp. 1015,

                                                                                               I
                  1019-20 (S.D. Texas 1996); Bundick v. National Life & Accident Ins. Co.! 509 F.Supp.
                  584,585 (W.D.Tex.1980), aff'd, 636 F.2d 311 (5th Cir.1981).

                          The fifth element, a material misrepresentation in an insurance application, does
                  not defeat recovery if the misrepresentation was made innocently and in good faith.
                  Bates, 927 F. Supp. At 1019-20; Adams v. John Hancock Mut. Life Ins. Co., 797
F. Supp. 563, 566 (W.D.Tex.1 992), aff'd, 49 F.3d 728 (5th Cir.1995); seel Bundick, 509
F. Supp. at 585-86; see Odom v. Insurance Co. of the State of Pa., 455 S.W.2d 195,
                  199 (Tex.1970). Intent to deceive!, however, cannot be presumed from th~ existence of
                  material misrepresentations alone. In Washington v. Reliable Life Ins. Co., the Texas
                  Supreme Court rejected the insurance company's reliance on the ru[~ of Odom to
                  establish the defense of misrepresentation as a matter of law. 581 S.W.2d 153, 160
                  (Tex. 1979). The court found that compliance with Odom "does notl automatically
                  establish the defense of misrepresentations, for there is still outstanding the issue of
                  intentional deception, upon which [the insurance company] had the burden of proof." Id.
                  The court acknowledged that Odom denied recovery without requiring a finding of
                  intent, but distinguished that aspect of the case, noting that Odom concerned violations
                  of warranties rather than representations and that there was strong evidence of
                  ~u~.M                                                                       I
                          In Flowers v. United
                                             . Ins. Co. of Am., the court, likewise, held that , an insured's
                  mere knowledge of his or her health condition is insufficient to prove intent to deceive as
                  a matter of law. 807 SW.2d 783,.786 (Tex. App-Houston [14th dist] 1991, no writ).
                  The court found that the insurer's showing that the insured knew about his heart
                  condition and made false statements conceming his health did not prove the insured's
                  intent to deceive. Id. Similarly, in Estate of Diggs, the First Court of Appea[s held that
                  the fact that the insured misrepresented his health condition was insuffici~nt to establish
                  intent to deceive as a matter of law. 646 SW.2d at 575-76. The court        I
                                                                                                   found that,
                  absent a warranty or collusion, an intent to deceive could not be presumed when the
                  insured, who had a long history of heart ailments, made false statiements in his
..   ~.   ...   Ms. Patti Wadsworth
                November 1, 2001
                Page 4
                                       •                                     •
                application. Id. at 576. In a later decision,'the same appellate court statJ that "intent
                to deceive or induce the issuance of an insurance policy can never be 'proved as a
                matter of law to establish the defense of misrepresentation. Intentional deception must

                                                                                            I
                be pled and proved as a matter of fact." Cartusciel/o v. Allied Life Ins. Co.! 661 SW.2d
                285,288 (Tex. App.-Houston [1't Dist.]1983, no writ).·

                        In sum Ms. Wadsworth, your company issued a policy to Julio Yanez knowing of
                the risks involved. At no time did Mr. Yanez hide those facts to your corrtpany. At no
                time did Mr. Yanez faIl~d to disclose the same, specially given that the application for
                insurance was not filled out by him (he did not speak enough English to understand its
                rr:ea~ing). It is our position that you should have explained the terms ofithe policy to
                him In a language he understoodand/or In a way that was understandable to him, and
                that your company took a risk knowing .well that Mr. Yanez had had high blood
                pressure. '                                        .                        I
                       The denial of coverage and the manner in which your company (directly and/or
                through its agent) handled the situation described above constitutes a viblation of the
                Deceptive Trade Practices - Consumer Protection Act ("OPTA") ana the Texas
                Insurance Code. Specifically, your company has engaged in unconscionable action'or
                course of action. In addition, your company, has engaged in the following unfair
                methods of competition, unfair and deceptive acts or practices, and/or unf~ir settlement
                practices.        '                                .                       I
                       (1)   Making ... or causing to be made ...any... statement misrepresenting the
                             terms of any policy issued or to be issued the benefits o~ advantages
                             promised thereby: .. or making any misrepresentation to anylpolicy holder
                             .insured in any company for the purpose of inducing or tending to induce

                                                                                           I
                              such policyholder to lapse, forfeit, or surrender his insurante; Art. 21.21
                             Tex. Ins. Code, Section 4(1);

                       (2)    Making, publishing, disseminating, circulating or placing before the public
                              causing, directly or indirectly, to be made, published, ~isseminated,
                              circulated placed before the public... in any... way... [a] statement
                              containing ay assertion, representation, or statement with respect to the
                              business of insurance or with respect to any person in the bonducl of his
                              insurance business, which is untrue, deceptive, or misleadihg; Art. 21.21
                              Tex. Ins. Code, Section 4(2);                                I
                       (3)      With respect to a claim by an insured or beneficiary: (i) misrepresenting
                              to a claimant  a   material fact or policy prOVision relating to coverage at
                                                                                           a
                              issue; and (ii) failing to attempt in good faith to effectuate prompt, fair,
                              and equitable settlement of a claim with respect to WhicH the insurers
                              liability has become reasonably clear; ... [and[ (iv) failing to provide
                              promptly to a policyholder a reasonable explanation of the basis in the
..   '
         Ms. Patti Wadsworth
         November 1. 2001
         Page 5


                      policy. in relation to the facts or applicable law. for the insurers denial of a
                      claim or for the offer of a compromise settlement of a claiM; Art. 21.21
                      Tex. Ins. COd.e. Section 4(10);      .                           I
               (4)    Mlsrepresentmg an msurance policy by: (a) making an untrue statement
                      of material fact; (b)failing to state a material fact that is neceJsary to make
                      other statements made not misleading. considering the dircumstances
                      under which the statements were made; (cl making a state'ment in such
                      manner as to mislead a reasonably prudent person to a fal~e conclusion
                      of a material fact; ... or (e) failing to disclose any matter required by law to
                      be disclosed, including failure to make disclose in accbrdance with
                      another provision of this code. Art. 21.21 Tex. Ins. Code. Section 4(11);

               (5)                                                                     I
                      Causing confusion or misunderstanding as to the source. sponsorship.
                      approval. or c-ertification of goods or services; Tex. Bus. & Comm. Code.
                      Section 17A6(~);'            .                                   I.
               (6)    Representing that...servlces have approval. charactenstics .... uses,
                      benefits" or quantities which they do not have; Tex. Bus. & Comm. Code,
                      Section 17.46(5);      .

               (7)    Representing that any agreement confers or involves rights, remedies, or
                      obligations which it does not have or involve; Tex. Bus. & Comm. Code.
                      Section 17.46(12);                                              I
               (8)    Misrepresenting the authority of a salesman, representative or agent to
                      negotiate the final terms of a consumer transaction; Tex. Bus. & Comm.
                      Code, Section 17.46(14);                                         I .
               (g)    The failure to disclose information conceming: .. services which was known
                      at the time of the transaction if such failure to disclose su6h information
                      was intended to induce the consumer into a transaction ihto which the
                      consumer would not have entered had the information b~en disclosed;
                      Tex. Bus. & Comm. Code. Section 17.46(23).                      I
                As consequence of your acts andlor omissions, the Claimants are entitled to
         recover economic damages from your company. Moreover, it is Claimahts' belief that
         you and your company acted knowingly and intentionally, as those tem1s are used in
         Section 17.50(b)(i) of the DTPA. As a consequence of you knowing ~nd intenflonal
         acts andlor omissions. the Claimants are entitled to recover from you and your company
         actual damages for mental anguish. as well as additional damages. Therefore, the
         Claimant is entitled to recover from you total damages of at least $1,000;000.00, which
          represents The Policy benefits, plus mental anguish suffer~d as a result ~f the w~ongful
         denial of benefits and. possibly, treble damages. At thiS Juncture. howeyer. Claimants
                                                                                       i
                                                                                       I
Ms. Patti Wadsworth
November 1,2001
Page 6
                        •                                     •
made for payment of The Policy benefits of $1 million.              .        I
only wish to obtain what they believe is rightfully theirs. Accordingly, demand is hereby


       In addition, the Claimants are entitled to recover reasonable ani:! necessary
attorney fees and costs incurred in prosecuting the claims against y6u and your
company. To date, the Claimants have incurred attorney's fees and costs in the amount
of $5,000.00, in investigating and preparing the claims against you and yoLr company.
In the event that these claims are not resolved without the necessity bf filing and
prosecuting a lawsuit against you, the Claimants will incur substantikl additional
attorney's fees and costs through the ultimate disposition of the lawsuit. !Accordingly,
demand is hereby made for payment of attorney's fees in the amount of $5,000.00.
This demand for attorney's fees is being made under the OTPA and undet Chapter 38
of the Texas Civil Practice & Remedies Code on the grounds that ydui company
breached its contract with Julio Yanez.                                      I
      This demand letter is sent to you and your company for the purpose of notifying
you that the Claimants have a claim against you and that they wish, in good faith,
attempt to resolve these claims. If this matter is not resolved within Sixty (60) days,
alease be informed that the Claimants will pursue any legal right available to them
against you and your company.                                             I

       I hope that we can resolve this issue amicably and without the necessity of
asserting other causes of action, including bad faith and breach of contract·, or incurring
unnecessary litigation expenses. Please call me if you have any questions. I remain,

                                                Very truly yours,

                                            ~VAREZ &           NOTZON, L.L,P.

                                        ~~Qi;-
                                                 Patricia O. Alvarez
POA:pat

ex:    Yanez Family
       904 Delwood
       Laredo, Texas 78045-2119
~                                                                                                                                                                                      1
                                                                                                                                                                                       I
                                                                                                                                                                                       !
                                                                                                                                                                                            '~'CERl;IFIEDiMAIC'
                                                                                                                                                                                            f''''                      R"'CEIF!"[:'~;
                                                                                                                                                                                                  "''' ~ ~, II' • ~ ~"-"r')              '"','!i(i\,i1: ~'.[.,!!"!Mil~"~X'
                                                                                                                                                                                                                            ,J",,! 'Ii \ ,\'; ,~,h" J.~"';     •
                                                                                                                                                                                            1;:1~H:i~~fJj}!.C~~I~~;,q!.Yr~~f.t~~~~l!~~~~E'4.lg?-i~~~~~~~~~'~.tt~ff~)
                                                                                                                                                                                                                                                                     ,f" I
                                                                                                                                                                                                                                                                                          .,."
                                                                                                                                                                                            ~'1:\,T''l,;~~'r-ri''''~':(.~'_Jo·~.,~t.f. ~.j.. L;: ~'i.' 'l.;;.(..,~~ r."l~;\~~nr3:~I;','Jf\i:{.;;t~~V~t
                                                                                                                                                                                            :~~u,s:\Postal Servlce~                   if.1 :}~.A(,'.Cj.lil,,~~~,~ff" \ j l ,'" \'1r,,~·jl~·~j.J',"~~




                                                                                                                                                                                       I""
                                                                                                                                                                                       l;il 0             f F I C I A l                                                       ILD      S IE
                                                                                                                                                                                       lru
                                                                                                                                                                                       !
                                                                                                                                                                                                               P08t£lgO

                                                                                                                                                                                                         Cortlflod Foo

                                                                                                                                                                                                  Rotl.lm nocolpl Foo
                                                                                                                                                                                             (I!rtdOlllomonl R(Kjulf(!I:I)
                                                                                                                                                                                                                             I                              r                   Poolfrnlrk
                                                                                                                                                                                                                                                                                    Hom

                                                                                                                                                                                             Rcalrtctod OcUvoryf'oo
    t!~:
                                                                                                                                                                                            (Endomomcnl AO\llllrod)

    ~:'                                                                                                   ....;.;           ....                                                              Totol POllt/lOD '" Fool)       I$
    ~.:'"                             .~.:           . ":
                                                     ~

                                                     . :.                    '''~EXHIBIT 2
                                                                     'r6J1/ I'll
                           •     CITATION
                                                           •
                                                    2002CVFOOOl82 D1
                                                                                   I'     J




                                THE STATE OF TEXAS

NOTICE TO THE DEFENDANT: 'YOU HAVE BEEN SUED.      YOU MAY\ EMPLOY
AN ATTORNEY.     IF YOU OR YOUR ATTORNEY DO NOT FILE ,~ ~ITT~
ANSWER WITH THE CLERX WHO ISSUED THIS CITATION BY 10:00 :;A.M.. ON.                     '0-

THE MONDAY NEXT FOLLOWING THE EXPIRATION OF TWENTY DAYS ,~!l- y                         ~~.,~.~
WERE SERVED THIS                             •
"   ,



                                                                      •
                                         OFFICER'S RETURN


               Came to hand on the (f)-1A- day of ~~.                 , ~ at f!@
        0' ch".ck a·M.   Executed at UV7XO t1J Pt.:04 "' within the count:\,
        -of' 'O~ fVItUR... r/.e.b;:A....n.c-. i'!t~         ~iL/:l1.{
                                  at           o'clock =.M. on the ,;;;l:;2.!,I...day of
          ~                 , 20~ by delivering to the w~thin named
          _ " IV ~                                 , each, in person, a true copy
        of this citation together with the accompanying copy of the
        petition, having first attached such copy of such petition to
        such copy of citation and indorsed on such copy of citation the
        date of delivery.

              The distance actually traveled by me in serving such                  process
        was        miles, and my fees are as follows:
        Total fee for serving this citation         ! -; ,~.
                                                    ~2l
                                                               (1&-



        To certify which witness my hand officially
                                                                               (Sherjff
                                    ----rf)4W-    ;t 6~ 0.----                 (Constable
                                            ~(~~~=~~~______________ county, Texas
                                            By_________________________ Deputy.


        THE STATE OF TEXAS }
        COUNTY OF WEBB     }
        Before me, the undersigned authority, on this day personally
        appeared                                         , Who after being duly sworn,
        upon oat~h---s~a~i~d~t~h~a~t~a~n~o~t~i~c~e~,-o~f~which the above is a true copy,
        was by hL________________ ____________________________________
                                     ~




                                    to ____________________________________on the
                   day of
                            ------------------,
              SWORN   TO    AND   SUBSCRIBED    BEFORE ME             on the        day of
                                               to certify             which witness my hand
        and seal of office.



                                                     TITLE
.'"

                       STATE OF TEXAS
                                                   •                           §
                                                                                                                   •
                       COUNTY OF WEBB                                          §

                                 BEFORE ME, Ibeundersigned authority, on this day personally appeared

                  cmW,!- d! 'd.~
                              , ~                                          , who after being duly sworn, upon oath said that

                       a    notice,      of     which          the      attached         is     a      true      and        current   copy   of:



                       WASSERVEDAT:                  18'75l2 m~                                       D-c .      .,J.{,.,    I If,P-( ~~/;/¥.
                       ~~,d?7JaiL
                       To:D..MI.1fh ~
                                                                     __--=.-.                 on this          tJte d D         tit    ~     of

                      _1.L.....""'-1l.k-:::..::...._ _ _-',   200 I.


                                                                                        Cy)"J EXHIBIT 3
J
                                                                        •
     .;



                             •       CAUSE NO. 2002CVF000182 01

    RUFINA REYES DE YANEZ, ET AL.                     §            IN THE DIST
                                                      §
                           Plaintiffs,                §
                                                      §
    v.                                                §
                                                      §
    OLD LINE LIFE INSURANCE COMPANY                   §
    OF NORTH AMERJCA, AN AMERICAN                     §
    GENERAL COMPA"ry, HARRY BELTRAN                   §
    Al\'D SUSANa CASTILLO, JR. DIB/A                  §
    B&C FINANCIAL PLAl\'NING,                         §
                                                      §
                           Defendants.                §            49TH JUDICIAL DISTRICT

                     DEFENDAl"!T OLD LINE LIFE INSURANCE COMPAl"\'Y
                        OF NORTH AMERICA'S ORJGINAL Al"\'SWER

           Defendant Old Line Life Insurance Company of Nonh America ("Old Line") files its

    Original Answer as follows:

                                               General Denial

           I.      Pursuant to Rule 92 of the Texas Ru:es of Civil Procedure. Old Line assms a general

    denial to all claims and causes of action assened by Plaintiffs, and demands strict prolf thereof by

    a preponderance of the evidence.

                                           Affirmative Defenses

           2.      Plaintiffs' claims are barred, in whole or in pan, by Plaintiffs' failure 10 perfonn all

    conditions precedent under the tenus of the policy at issue.

           3.      Plaintiffs' claims are ban'ed, in whole or in pan, because Julio AI1                 Yanez' s
                                                                                             II   I'O


    application for life insurance contained fraudulent misrepresentations, as well as intentional failures

    to disclose facts regarding his medical histDI)' and treatment by physicians.
    "
         •


             ,
                 4.
                                 •                                                 •
                        Plaintiffs' claims and allegations of "bad faith" are ban'ed, in whole orin part, because

        Old Line's liability to Plaintiffs was not reasonably clear. Accordingly, Old Line had la reasonable

        basis for denying Plaintiffs' claim.
                                                                                                                    I
                 5.     Plaintiffs' claims are barred, in whole or in part, because the policy sued upon by

        Plaintiffs was not in effect on the date of Plaintiffs' loss.

                                                      ConClusion

                 Defendant Old Line Life Insurance Company of America requests that upon trial or other
                                                                                                        I
        final hearing ofthis maner, Plaintiffs take nothing, that judgment be entered against Plaintiffs, and

        that the Coun grant such other and fm1her relief to which Defendant may be justly Jtitled.

                                                         Respectfully submined,

                                                         BRACEWELL & PATTERSON,                L.LP.




                                                                  Amy B. Boyea
                                                                  Slale BarNo. 24026910

                                                         South Tower Pennzoil Place, L.L.P.
                                                         711 Louisiana St., Ste. 2900
                                                         Houston, Texas 77002-2781
                                                         Telephone: (713) 223-2900
                                                         Telecopy: (713) 221-1212

                                                         JONES & GoNZALEZ,           P.C
                                                                                                        ,

                                                                 ~Cu~.' Q"6_~lli
                                                         By: _ _ _ _ _--::/_ ~---'~___
                                                                               CJT'--6--,-.::::......
                                                               1'.1r. Adan A. Gonzalez
                                                               Slale Bar No. 08122350



\

\
1
                            •                                        •
                                                 5601 San Dario Avenue, Suite 5
                                                 Laredo, Texas 78041-3011
                                                 Telephone:    (956) 723-5575
                                                 Facsimile:    (956) 723-2025

                                                 ATIOR.,.,\'EYS FOR DEFEl\'DANT, OLl'), LIl\'E UFE
                                                 fNSURANCE COMPANY OF NORTH AMERlCA


                                    CERTIFICA TE OF SERVICE

            I hereby cenify that a true and correct copy of the foregoing document has been fOlwarded
    on this ~ day of March, 2002 to the following:


            Patricia O. Alyarez                              Iv! r. Gary C. Crapster
            Elisamar Soro                                    Strasburger & Price, LLP
            Alvarez & Notzon, L.L.P.                         90 I Main Street, Suite 4300
            415 Shiloh Drive                                 Dallas, Texas 75202
            Laredo, Texas 78045




                                                   -3-
                              EXHIBIT 4




-------   -   -   ----   ------   ---   - -   -   ----~--
              WEB B    C 0 U N T Y   J U D I C I A L         S Y S T E M
                               CIVIL CASE DOCKETS
Webb County Courts - Live                                                    PAGE
DATE   7/09/15                                                               MV0260
TIME 14:09:44                                                                DCCMG

===========================================================-==================
CASE NUMBER           2002CVF000182 D1
PLAINTIFF             REYES DE YANEZ,RUFINA"
8.S.# .               XXX-XX-XXXX  D.O.B.
ADDRESS .

DRIVER LICENSE #

PLAINTIFFS ATTORNEY   ALVAREZ,PATRICIA,O,                    PHONE NUMBER: OOO-OOO-OC
ADDRESS .             415 SHILOH DRIVE STE. A
                      LAREDO                         TX       78045

PLAINTIFF             ESTATE OF JULIO ARTU",
S.S.# .               XXX-XX-XXXX  D.O.B.
ADDRESS .

DRIVER LICENSE #

PLAINTIFF             YANEZ-REYES, JULIO, ARTURO ,
S. S. # .             XXX-XX-XXXX D.O.B.
ADDRESS .

DRIVER LICENSE #

PLAINTIFF             YANEZ~REYES,MARIA,ISABEL,

S.S.# .               XXX-XX-XXXX   D.O.B.
ADDRESS .

DRIVER LICENSE #

PLAINTIFF             YANEZ-REYEStRICARDO,1
S.S.# .               XXX-XX-XXXX   D.O.B.
ADDRESS .

DRIVER LICENSE #

   VS.

DEFENDANT NAME        OLD LINE LIFE INSURA",
S. S. # .             XXX-XX-XXXX D.O.B.
ADDRESS               12750 MERIT DRIVE STE 1424
                      DALLAS                            TX    75251
DRIVERS LICENSE #
CASE STATUS .         Disposed       STATUS DATE               4/20/2005
CASE DISPOSITION      FinalJudgm     DISPOSITION DATE          4/20/2005

DEFENDANTS ATTORNEY   BOYEA,AMY,B,                     PHONE NUMBER: OOO-OOO-OC
ADDRESS .             711 LOUISIANA ST STE 290
                      HOUSTON                       TX 770022781
COURT APPOINTED       NO           ATTORNEY PRESENT

DEFENDANT NAME        BELTRAN,HARRY"
S.S.# .               XXX-XX-XXXX  D.O.B.
                 WEB B      C 0 U N T Y   J U D I C I A L           S Y S T E M
                                    CIVIL CASE DOCKETS
Webb County Courts - Live                                                             PAGE
DATE       7/09/15                                                                    MV0260
TIME      14:09:44                                                                    DCCMG

~===================================================== ========================
CASE NUMBER               2002CVF000182 Dl
ADDRESS                   5918 MCPHERSON STE 6
                          LAREDO                               TX   78041
DRIVERS LICENSE #
CASE STATUS .             Disposed          STATUS DATE              4/20/2005
CASE DISPOSITION          FinalJudgm        DISPOSITION DATE         4/20/2005

DEFENDANTS ATTORNEY       BOYEA,AMY,B,                     PHONE NUMBER:            ODD-ODD-DC
ADDRESS . .               711 LOUISIANA ST STE 290
                          HOUSTON                       TX  770022781
COURT APPOINTED           NO           ATTORNEY PRESENT

DEFENDANT NAME            CASTILLO,SUSANO"JR
S. S.   # .               XXX-XX-XXXX D.O.B.
ADDRESS                   5918 MCPHERSON STE 6
                          LAREDO                               TX   78041
DRIVERS LICENSE #
CASE STATUS .             Disposed          STATUS DATE              4/20/2005
CASE DISPOSITION          FinalJudgm        DISPOSITION DATE         4/20/2005

DEFENDANTS ATTORNEY       BOYEA,AMY,B,                     PHONE NUMBER: ODD-ODD-DC
ADDRESS .                 711 LOUISIANA ST STE 290
                          HOUSTON                       TX 770022781
COURT APPOINTED           NO           ATTORNEY PRESENT

DEFENDANT NAME            D/B/A B&C FINANCIAL",
S. S. # .                 XXX-XX-XXXX  D.O.B.
ADDRESS

DRIVERS LICENSE #
CASE STATUS .             Disposed          STATUS DATE              4/20/2005
CASE DISPOSITION          FinalJudgm        DISPOSITION DATE         4/20/2005

DEFENDANTS ATTORNEY       BOYEA,AMY,B,                     PHONE NUMBER:            ODD-ODD-DC
ADDRESS .                 711 LOUISIANA ST STE 290
                          HOUSTON                       TX 770022781
COURT APPOINTED           NO           ATTORNEY PRESENT

DEFENDANT NAME            FORTIS INSURANCE COM",
S.S.# .                   OO~-OO-OOOO  D.O.B.
ADDRESS                   901 MAIN STREET
                          DALLAS                               TX   75202
DRIVERS LICENSE #
CASE STATUS .             Disposed          STATUS DATE              4/20/2005
CASE DISPOSITION          FinalJudgm        DISPOSITION DATE         4/20/2005

DEFENDANTS ATTORNEY       BOYEA,AMY,B,                     PHONE NUMBER: ODD-ODD-DC
ADDRESS .                 711 LOUISIANA ST STE 290
                          HOUSTON                       TX 770022781
COURT APPOINTED           NO           ATTORNEY PRESENT

DEFENDANTS ATTORNEY       MORENO,LARRY"                             PHONE NUMBER:   OOO-OOO-OC




                         - - - - . - - ..   -~   ...
                     WEB B      C 0 U N T Y   J U D I C I A L           S Y S T E M
                                        CIVIL CASE DOCKETS
     Webb county courts -     Live                                                       PAGE
     DATE   7/09/15                                                                      MV0260
     TIME  14:09:44                                                                      DCCMG

     ==============================================================================
     CASE NUMBER               2002CVF000182 D1
     ADDRESS .                 1508 S MCCOLL
                               EDINBURG                       TX        78539
      COURT APPOINTED          NO            ATTORNEY PRESENT

     DEFENDANT NAME            FORTIS INVESTORS INC",
     S.S.# .                   XXX-XX-XXXX  D.O.B.
     ADDRESS                   500 BIELENBERG DR.
                               WOODBURY                            MN   55125
     DRIVERS LICENSE #
     CASE STATUS .             Disposed        STATUS DATE               4/20/2005
     CASE DISPOSITION          FinalJudgm      DISPOSITION DATE          4/20/2005

     DEFENDANTS ATTORNEY       BOYEA,AMY,B,                     PHONE NUMBER:          ODD-ODD-DC
     ADDRESS .                 711 LOUISIANA ST STE 290
                               HOUSTON                       TX  770022781
     COURT APPOINTED           NO           ATTORNEY PRESENT

     DEFENDANTS ATTORNEY       MORENO, LARRY, ,                   PHONE NUMBER:        ODD-ODD-DC
     ADDRESS .                 1508 S MCCOLL
                               EDINBURG                        TX 78539
     COURT APPOINTED           NO             ATTORNEY PRESENT

     ENTRY/FILING DATE             2/11/2002

     JUDGE .                   M.    Flores
     HEARING TYPE
     ADMIN. TERM. CODE                         IND.   TERM.   CODE .

     COMPLAINT .               *IMG* ACCOUNTS/CONTRACTS/NOTES (SUIT ON INSURANCE P
     COMPLAINT DATE             2/11/2002   COMPLAINT AMOUNT
     INTEREST DATE .                        INTEREST RATE
     REIMBURSE COSTS           NO
     COUNTER CLAIM ORI#                    COUNTER CLAIM CASE,
     TRUSTEESHIP ORI#                      TRUSTEESHIP CASE
     GARNISHMENT ORI#                      GARNISHMENT CASE


     ACTIVITY DATE      ACTIVITY DESCRIPTION                                          ACTIVITY Tl

      2/11/2002     Complaint                                                         Complaint
          *IMG* ACCOUNTS/CONTRACTS/NOTES(SUIT ON INSURANCE POLICY)
                        Jury Fee                                                      Jury Fee
          JURY DEMAND PAID BY ATTY PATRICIA O. ALVAREZ.AG.
                        Citation                                                      Citation
           SIX CITATIONS ISSUED AND READY FOR PICK UP.AG.

       2/13/2002     Filing Papers                                       File Paprs
           RETURN OF CITATION EXECUTED AS TO HARRY BELTRAN DOS FEB. 12, 2002 (PF)
                     Filing Papers                                       File paprs
           RETURN OF CITATION EXECUTED AS TO SUSANO CASTILLO, JR. DOS FEB. 12,
           2002 (PF)




----+-~~---   ---
              WEB B    C 0 U N T Y   J U D I C I A L    S Y S T E M
                               CIVIL CASE DOCKETS
Webb County Courts - Live                                                PAGE
DATE   7/09/15                                                           MV0260
TIME  14:09:44                                                           DCCMG

====================================================== =======================~

CASE NUMBER           : 2002CVF000182 Dl

 2/26/2002     Returns                                             Returns
     RETURN OF CITATION AS TO: OLD LINE LIFE INSURANCE CO., OF AMERICA
     AN AMERICAN GENERAL COMPANY, DOS: BY US MAIL RETURN RECIEPT REQUESTED
     FEB. 20TH 2002. (CM)

 3/15/2002     Answer                                             Answer
     *IMG* DEFENDANT OLD LINE LIFE INSURANCE COMPANY OF NORTH AMERICA'S
     ORIGINAL ANSWER. (CM)

 3/18/2002     Answer                                                 Answer
     GENERAL DENIAL. (em)
     GENERAL DENIAL. (HARRY BELTRAN.>}em

 3/22/2002     Answer                                              Answer
     ORIGINAL ANSWER OF DEFENDANT HARRY BELTRAN ADN SUSANO CASTILLO, JR.,
     DBA FINANCIAL PLANNING. (CM)

4/01/2002     Filing Papers                                           File Paprs
    CERTIFICATE OF WRITTEN DISCOVERY ( REQUEST FOR DISCLOSURE TO
    DEFENDANTS.}CM

4/12/2002     Filing Papers                                        File paprs
    NOTICE OF INTENTION TO TAKE ORAL DEPOSITION OF AMELIA DUNN WITH
    SUBPOENA DUCES TECUM. (CM)
    NOTICE OF INTENTION TO TAKE ORAL DEPOSITION OF JAMES DUNN WITH
    SUBPOENA DUCES TECUM. (CM)
    NOTICE OF FILING. (CM)

4/23/2002     Filing Papers                                           File Paprs
    CERTIFICATE OF WRITTEN DISCOVERY (PF)

5/01/2002     Filing Papers                                       File paprs
    NOTICE OF INTENTION TO TAKE ORAL DEPOSITION OF STEVE LOU JENSEN WITH
    SUBPOENA DUCES TECUM. (CM)

5/14/2002     Filing Papers                                       File paprs
    1ST AMENDED NOTICE OF INTENTION TO TAKE ORAL DEPOSITION OF STEVE LOU
    JENSEN WITH SUBPOENA DUCES TECUM. (CM)

5/15/2002     Filing Papers                                           File paprs
    CERTIFICATE OF WRITTEN DISCOVERY.      (CM)

 5/17/2002     Filing Papers                                          File paprs
     CERTIFICATE OF WRITTEN DISCOVERY (PF)

 6/03/2002     Filing Papers                                          File paprs
     PLAINTIFFS' FIRST AMENDED ORIGINAL PETITION (PF)
               Filing Papers                                          File paprs
     CERTIFICATE OF WRITTEN DISCOVERY (PF)
               Filing Papers                                          File paprs
                   WEB B     C 0 U N T Y   J U D I C I A L     S Y S T E M
                                     CIVIL CASE DOCKETS
   Webb County Courts -    Live                                                 PAGE
   DATE   7/09/15                                                               MV0260
   TIME  14:09:44                                                               DCCMG

   ==============================================================================
   CASE NUMBER .       : 2002CVF000182 D1
        CERTIFICATE OF WRITTEN DISCOVERY (PF)

       6/04/2002     Filing Papers                                           File Paprs
           NOTICE OF FILING. (RULE 11 AGREEMENT)CM

       6/06/2002     Filing Papers                                           File Paprs
           CERTIFICATE OF WRITTEN DISCOVERY.    (CM)

       6/12/2002     Filing Papers                                        File Paprs
           PLAINTIFF'S SPECIAL EXCEPTIONS TO OLD LIFE INSURANCE COMPANY'S
           ORIGINAL ANSWER; PLAINTIFF'S MOTION TO COMPEL HARRY BELTRAN TO RESPOND
           TO REQUEST FOR DISCLOSURE, WITH FIAT FOR SETTING AND ORDER. (CM)

       7/01/2002     Filing Papers                                       File Paprs
           RULE 11 AGREEMENT (ATTY. AMY B. BOYEA)   (PF)
                     Filing Papers                                       File Paprs
           DEFENDANT OLD LINE LIFE INSURANCE COMPANY OF NORTH AMERICA'S FIRST
           AMENDED ANSWER (PF)

       7/03/2002     Filing Papers                                           .File paprs
           PLAINTIFFS' SECOND AMENDED ORIGINAL PETITION (PF)

       7/09/2002     Filing Papers                                           File paprs
           NOTICE OF FILING (PF)

       7/10/2002     Filing Papers                                           File Paprs
           RULE 11 AGREEMENT (ATTY. AMY B. BOYEA)      (PF)
                     Filing Papers                                           File Paprs
           CERTIFICATE OF WRITTEN DISCOVERY (PF)

       7/17/2002     Filing Papers                                           File Paprs
           CERTIFICATE OF WRITTEN DISCOVERY.    (CM)
           CERTIFICATE OF WRITTEN DISCOVERY.    (CM)

       7/19/2002     Filing papers                                        File paprs
           CERTIFICATE TO THE ORAL DEPOSITION OF JULIO ARTURO YANES-REYES
           MAY 23, 2002 (PF)

       7/22/2002     Filing Papers                                           File Paprs
           CERTIFICATE OF WRITTEN DISCOVERY    (PF)

       7/24/2002      Filing Papers                                          File Paprs
           CERTIFICATE TO THE ORAL DEPOSITION OF RICARDO YANEZ-REYES MAY     23,
           2002. (CM)
                      Citation                                               Citation
           FOUR (4) CITATIONS ISSUED BY CERTIFIED MAIL (FORTIS INSURANCE     CO. AND
           FORTIS INVESTORS INC.) (PF)

       7/25/2002      Filing papers                                      File Paprs
           NOTICE OF INTENTION TO TAKE ORAL AND VIDEO DEPOSITION OF JOHN O'NEILL
           GREEN . (CM)




. -1
              WEB B    C 0 U N T Y   J U D I C I A L    S Y S T E M
                               CIVIL CASE DOCKETS
Webb County Courts - Live                                                PAGE
DATE   7/09/15                                                           MV0260
TIME  14:09:44                                                           DCCMG

~~==================================================== ========================
CASE NUMBER           : 2002CVF000182 D1

 8/01/2002     Returns                                              Returns
     RETURN RECIEPT REQUESTED AS TO: ?ORTIS INVESTORS, INC, BY
     SERVING: ERIN FENQEL, DOS: JULY 29TH 2002. (CM)
               Filing Papers                                        File Paprs
     CERTIFICATE  TO THE ORAL DEPOSITION OF RUFINA REYES DE YANES MAY 22,02
      (DG)
               Filing Papers                                        File Paprs
     CERTIFICATE TO THE DEPOSITION OF RUFINA REYES DE YANES 5/23/02   (DG)

 8/02/2002     Returns                                             Returns
     RETURN RECIEPT REQUESTED AS TO: FORTIS INSURANCE CO., BY SEVING
     ANDREW G. JUBINSKSY, SIGNED BY CORY SCHULTZ, DOS: JULY 29TH 2002. (CM)

 8/07/2002     Filing Papers                                       File Paprs
     RETURN OF SUBPOENA, AS TO: JOHN O'NEILL GREEN, DOS: JULY 25TH 2002.
      (CM)

8/16/2002     Order                                               Order
    FIAT: PLTS. MOTION FOR DOCKET CONTROL CONFERENCE, SET FOR HEARING ON:
    SEPT 3RD 2002, AT 8AM., NOTICES OF SETTING FAXED TO ATTORNEYS
    GARY CRAPSTER, ADRIAN A. GONZALEZ, THOMAS F. A. HETHERINGTON AND
    AMY B. BOYEA. (CM)
              Court Case Assignment                               Case Assgn
    Court date/time: 9/03/2002  8:00:00
    Assignment of court date/time.
    Status entered as Open
              Hearing                                             Hearing
    Hearing Type entered as DockCtlCof
    Hearing Type code    115: DockCtlCof

8/19/2002     Filing Papers                                        File Paprs
    DEFENDANT FORTIS INVESTORS, INC. 'S ORIGINAL ANSWER; DEFENDANT
    FORTIS INSURANCE COMPANY'S ORIGINAL ANSWER. (CM)

8/21/2002     Filing Papers                                           File Paprs
    CERTIFICATE OF WRITTEN DISCOVERY.      (CM)

9/05/2002     Filing Papers                                           File Paprs
    NOTICE OF FILING. (CM)

9/11/2002     Filing Papers                                       File Paprs
    NOTICE OF CANCELLATION OF NOTICES OF INTENTION TO TAKE ORAL DEPOSITION
    OF NEIL HASTY AND PATTI WADSWORTH CURRENTLY SET FOR SEPT. 12, 2002,
    PLAINTIFFS' REQUEST FOR OLD LINE LIFE INSURANCE COMPANY OF AMERICA'S
    PRIVILEGE LOG. (CM)

 9/12/2002     Filing Papers                                       File paprs
     REPORTER'S CERTIFICATION ORAL DEPOSITION OF HARRY BELTRAN, MAY 21ST
     2002 VOLUME 1. (CM)

 9/17/2002     Filing Papers                                          File Paprs
               WEB B       C 0 U N T Y   J U D I C I A L   S Y S T E M
                                   CIVIL CASE DOCKETS
Webb County Courts - Live                                                   PAGE
DATE     7/09/15                                                            MV0260
TIME    14:09:44                                                            DCCMG

==============================================================================
CASE NUMBER .       : 2002CVF000182 D1
     PLAINTIFF'S MOTION TO COMPEL OLD LINE LIFE INSURANCE COMPANY TO RESPON
     TO PLAINTIFF'S FIRST SET OF INTERROGATORIES, REQUESTS FOR PRODUCTION
      AND REQUESTS FOR PRODUCTION, AND REQUESTS FOR ADMISSIONS AND SECOND
     SET OF REQUESTS FOR PRODUCTION AND FOR SANCTIONS AGAINST OLD LINE
     AND/OR ITS ATTORNEYS. (CM)

 9/19/2002     Filing Papers                                       File Paprs
     PLAINTIFFS' CERTIFICATE OF WRITTEN DISCOVERY; (PLAINTIFFS' SECOND
     SET OF REQUESTS FOR ADMISSION ( NOS. 2-54) TO DEFENDANT, OLD LINE LIFE
     INSURANCE COMPANY OF NORTH AMERICA, AN AMERICAN GENERAL COMPANY)
     PLAINTIFFS' MOTION TO COMPEL OLD LINE LIFE INSURANCE COMPANY TO
     RESPOND TO PLAINTFFS' FOURTH SET OF REQUESTS FOR PRODUCTION;
     WITH FIAT FOR SETTING. (CM)

 9/24/2002     Order                                               Order
     PLAINTIFF'S MOTION TO COMPEL HARRY BELTRAN TO RESPOND TO REQUEST FOR
     DISCLOSURE SET FOR HEARING ON: OCTOBER 1ST 2002, AT 8AM,PLAINTIFF'S
     MOTION TO COMPEL OLD LINE LIFE INSURANCE COMPANY OF NORTH AMERICA, AND
     FOR SANCTIONS, PLAINTIFF'S SPECIAL EXCEPTIONS TO OLD LINE LIFE INS.
     COMPANY'S ORIGINAL ANSWER, PLAINTIFF'S MOTION TO COMPEL OLD LINE LIFE
     INSURANCE COMPANY OF NORTH AMERICA TO RESPOND TO THEIR FOURTH SET OF
     REQUESTS FOR PRODUCTION, SET FOR HEARING ON: OCT. 1ST 2002, AT 8A.M.,
     NOTICES OF SETTING FAXED TO ATTORNEYS PATRCIA O. ALVAREZ, GARY CRAPSTE
     R, THOMAS F. A. HETHERINGTON, LARRY MORENO, ADAN GONZALEZ. (CM)
                   Court Case Assignment                                 Case Assgn
       Court date/time: 10/01/2002  8:00:00
       Assignment of court date/time.
       Status entered as Open
                 Hearing                                                 Hearing
       Hearing Type entered as Mtn/Compe1
       Hearing Type code   66: Mtn/Compel
                   Court Case Assignment                                 Case Assgn
       Court date/time: 10/01/2002  8:01:00
       Assignment of court date/time.
       Status entered as Open
                 Hearing                                                 Hearing
       Hearing Type entered as Motions
       Hearing Type code     37: Motions
                   Order                                                 Order
       PRE TRIAL GUIDELINE ORDER FORM, JURY TRIAL SET FOR: MAY 19TH 2003,
       WITH FINAL PRE TRIAL SET FOR MAY 15TH 2003 AT 8AM. (CM)
                   Court Case Assignment                                 Case Assgn
       Court date/time: 5/19/2003  8:00:00
       Court date/time: 5/15/2003  8:00:00
       Assignment of court date/time.
       Assignment of court date/time.
       Status entered as Open
       Status entered as Open
                 Hearing                                                 Hearing
       Hearing Type entered as Jury Trial
       Hearing Type entered as Pre-Trial
             WEB B     C 0 U N T Y   J U D I C I A L    S Y S T E M
                               CIVIL CASE DOCKETS
Webb County Courts - Live                                                PAGE
DATE   7/09/15                                                           MV0260
TIME 14:09:44                                                            DCCMG

==============================================================================
CASE NUMBER .       : 2002CVF000182 D1
     Hearing Type code    4: Jury Trial
     Hearing Type code    2: Pre-Trial

 9/30/2002     Filing Papers                                       File Paprs
     PLAINTIFFS' THIRD AMENDED PETITION. (CM)
     NOTICE OF FILING ( SEPTEMBER 27, 2002 PERTAINING TO MOTIONS TO COMPEL
     AND SPECIAL EXCEPTIONS.)
     NOTICE OF FILING. ( SEPT. 27, 2002, PERTAINING TO ORIGINAL POLICY,
     FORTIS DISC. D/L, INSPECTION OF POLICY. )CM

10/01/2002     Filing Papers                                       File Paprs
     CASE CALLED JUDGE FLORES PRESIDING. C.R. B. HILL, ATTORNEYS FOR
     PLTS. AND DEFENDANTS FILED A RULE 11 AGREEMENT, NO LONGER NEEDING
     THE HEARING SET FOR THIS MORNING. (CM)
               Filing Papers                                       File Paprs
     RULE 11 AGREEMENT. (CM)
     CERTIFICATE OF WRITTEN DISCOVERY. (CM)
               Filing Papers                                       File Paprs
     PLAINTIFF'S FOURTH AMENDED ORIGINAL PETITION. (CM)

10/03/2002     Filing Papers                                          File paprs
     NOTICE OF FILING ( DEPOSITION NOTICE OF OLD LINE LIFE.   )CM

10/04/2002     Filing Papers                                          File Paprs
     CERTIFICATE OF WRITTEN DISCOVERY.      (CM)

10/09/2002     Filing Papers                                       File Paprs
     DEFENDANT OLD LINE LIFE INSURANCE COMPANY OF NORTH AMERICA'S SECOND
     AMENDED ANSWER. (CM)

10/21/2002      Filing Papers                                       File Paprs
     FORTIS INVESTORS, INC. 'S AND FORTIS INSURANCE COMPANY'S SPECIAL
     EXCEPTIONS TO PLAINTIFFS' FOURTH AMENDED ORIGINAL PETITION. (CM)
      (WITH FIAT FOR SETTING ATTACHED.)CM

10/31/2002     Order                                                Order
     ORDER SETTING HEARING (FORTIS INS. CO. 'S AND FORTIS INVESTORS INC. 'S
     SPECIAL EXCEPTIONS TO PLAINTIFFS FOURTH AMENDED ORIGINAL PETITION SET
     FOR NOV. 12, 2002 AT 8:00 A.M.) NOTICE FAXED TO ADRIAN A. GONZALEZ,
     LARRY MORENO, AMY BOYEA, GARY CRAPSTER AND PATRICIA ALVAREZ (PF)

11/01/2002     Court Case Assignment                                  Case Assgn
     Court date/time: 11/12/2002  8:00:00
    Assignment of court date/time.
    Status entered as Open
               Hearing                                                Hearing
     Hearing Type entered as Spcl/excpt
     Hearing Type code   65:   Spcl/excpt

11/05/2002     Filing Papers                                       File Paprs
     PLAINTIFFS' MOTION TO COMPEL OLD LINE LIFE INSURANCE COMPANY TO
             WEB B     C 0 U N T Y   J U D I C I A L     S Y S T E M
                               CIVIL CASE DOCKETS
Webb County Courts - Live                                                    PAGE
DATE   7/09/15                                                               MV0260
TIME 14:09:44                                                                DCCMG

==============================================================================
CASE NUMBER .        : 2002CVF000182 D1
     PRODUCE ORIGINAL POLICY OF INSURANCE FOR SAFEKEEOING BY THE JUDGE OF
     THE 49TH DISTRICT COURT (WITH FIAT ATTACHED) (PF)

11/06/2002     Filing Papers                                              File Paprs
     CERTIFICATE OF WRITTEN DISCOVERY.   (CM)

11/08/2002     Order                                                Order
     FIAT: PLTS. MOTION TO COMPEL OLD LINE LIFE INSURANCE COMPANY OF NORTH
     AMERICA TO PRODUCE THE ORIGINAL OF TERM LIFE POLICY NO. MM0112648,
     SET FOR NOV. 12TH 2002, AT 8AM, NOTICES OF SETTING FAXED TO ATTORNEYS
     PATRICIA O. ALVAREZ, GARY CRAPPSTER, THOMAS F. A. HETHERINGTON
     LARRY MORENO, AD AN GONZALEZ. (CM)
               Court Case Assignment                                      Case Assgn
     Court date/time: 11/12/2002  8:00:00
     Assignment of court date/time.
     Status entered as Open
               Hearing                                             Hearing
     Hearing Type entered as Mtn/Compel
     Hearing Type code   66: Mtn/Compel
               Filing Papers                                       File Paprs
     DEFENDANT OLD LINE LIFE INSURANCE COMPANY'S RESPONSE TO PLAINTIFF'S
     MOTION TO COMPEL OLD LINE INSURANCE COMPANY TO PRODUCE ORIGINAL POLICY
     OF INSURANCE FOR SAFEKEEPING BY JUDGE OF THE 49TH DISTRICT COURT. (CM)
     (WITH PROPOSED ORDER. )CM

11/12/2002     Filing Papers                                       File Paprs
     PLAINTIFFS' CERTIFICATE OF WRITTEN DISCOVERY; NOTICE OF APPEARANCE OF
     LEAD COUNSEL; NOTICE OF FILING. (CM)
               Filing Papers                                              File Paprs
     CASE CALLED JUDGE FLORES PRESIDING. C.R. B. HILL, ATTORNEY FOR
     PLTS. MR. AD AN GONZALEZ, FOR DEFENDANTS PATRICIA ALVAREZ, AND
     GARY C. CRAPSTER, HEARING ON: DEFTS. FORTIS   INVESTORS INC. 'S AND
     FORTIS INSURANCE COMPANY SPECIAL EXCEPTIONS TO PLTS. FOURTH AMENDED
     ORIGINAL PETITION AND PLTS. MOTION TO COMPEL, ARGUEMENTS HEARD BY THE
     COURT, AND ORDERED PARTIES TO DEPOSIT THE CERTIFICATE OF INS.
     WITH THE COURT, AND DRAFT ORDER AND PRESENT SUCH TO THE COURT FOR
     SIGNATURE. (CM)

11/22/2002     Filing Papers                                              File Paprs
     MOTION FOR ENTRY OF ORDER.   (NO FIAT FOR SETTING ATTACHED.   ) CM

11/26/2002     Filing Papers                                       File paprs
     CASE CALLED JUDGE FLORES PRESIDING. C.R. CHUCK VELA, ATTORNEY FOR
     PLTS. MRS. PATRICIA ALVAREZ, FOR DEFENDANT OLD LINE LIFE INSURANCE
     COMPANY, HEARING ON; PLTS. MOTION FOR ENTRY OF ORDER GRANTING THEIR
     MOTION TO COMPEL, MOTION IS GRANTED, AGREEMENT READ INTO THE RECORD
     WITH AN INCORPORATED WRITING BY ATTORNEY AD AN GONZALEZ. (CM)
     ORDER SIGNED IN OPEN COURT, COPY OF ORDER HAND DELIVERED TO ATTORNEYS
     IN OPEN COURT. (CM)

12/02/2002     Filing Papers                                              File Paprs
             WEB B     C 0 U N T Y   J U D I C I A L         S Y S T E M
                               CIVIL CASE DOCKETS
Webb County Courts - Live                                                     PAGE
DATE   7/09/15                                                                MV0260
TIME  14:09:44                                                                DCCMG
==============================================================================
CASE NUMBER .       : 2002CVF000182 D1
     PLAINTIFF'S CERTIFICATE OF WRITTEN DISCOVERY.    (CM)

12/06/2002     Filing Papers                                               File Paprs
     CERTIFICATE OF WRITTEN DISCOVERY. (CM)
     PLAINTIFFS' FIFTH AMENDED PETITION. (CM)

 1/10/2003     Filing Papers                                       File Paprs
     PLAINTIFFS' MOTION TO COMPEL DEFENDANT, OLD LINE LIFE INSURANCE COM PAN
     TO RESPOND TO PLAINTIFFS' FIFTH SET OF REQUESTS FOR PRODUCTION (48-49)
     AND FOR SANCTIONS AGAINST OLD LINE AND/OR ITS ATTORNEYS. (CM)

 1/16/2003     Filing Papers                                               File Paprs
     PLAINTIFFS' DESIGNATION OF EXPERT WITNESSES.    (CM)

2/20/2003     Filing Papers                                               File Paprs
    NOTICE OF INTENTION TO TAKE DEPOSITION BY WRITTEN QUESTIONS.         (CM)
    DIRECT QUESTIONS TO BE PROPOUNDED TO THE WITNESS. (CM)

2/27/2003     Filing Papers                                               File Paprs
    FORTIS INSURANCE COMPANY'S AND FORTIS INVESTORS,        INC. 'S DESIGNATION
    OF EXPERTS. (CM)
               Order                                                       Order
    FIAT: PLAINTIFF'S MOTION TO COMPEL OLD LINE LIFE INSURANCE COMPANY
    OF NORTH AMERICA AND FOR SANCTIONS, SET FOR FEB. 28TH 2003, AT 8AM.,
    NOTICES OF SETTING FAXED TO ATTORNEY RENE BARRIENTOS, PATRICIA OL
    ALVAREZ, GARY CRAPSTER, LARRY MORENO, AD AN GONZALEZ, AS PER COURT
    COORDINATOR, HEARING CANCELLED NOTICES WERE NOT FAXED ON TIME, ATTYS
    WILL RESUMITT NEW FIAT. (CM)

2/28/2003      Filing Papers                                               File Paprs
    FORTIS INVESTOR'S AND FORTIS INSCRANCE COMPANY'S MOTION FOR
    CONT INUANCE . (CM)
    WITH ORDER FOR SETTING ATTACHED. (CM)

3/21/2003     Filing Papers                                        File Paprs
    DEFENDANT OLD LINE LIFE INSURANCE COMPANY'S MOTION TO STRIKE PLAINTIFF
    EXPERT WITNESSES; AND ORDER. (NO FIAT FOR SETTING ATTACHED.)CM

3/25/2003     Filing Papers                                        File Paprs
    FORTIS INSURANCE COMPANY AND FORTIS INVESTORS, INC'S MOTION TO
    PLAINTIFFS' EXPERT DESIGNATION AND ROBINSON CHALLENGE. (CM)
    WITH ORDER SETTING HEARING ATTACHED. (CM)

3/31/2003     Filing Papers                                       File Paprs
    DEFENDANT OLD LINE LIFE INSURANCE COMPANY'S RESPONSE TO PLAINTIFFS'
    MOTION TO COMPEL AND FOR SANCTIONS. (CM)

5/l3/2003      Order                                               Order
    ORDER GRANTING FORTIS INSURANCE COMPANY'S MOTION FOR CONTIUNANCE.
     ( THE TRIAL DATE OF MAY 19TH 2003, BE RESET TO A LATER DATE TO BE
    DETERMINED BY THE COURT. )CM
              WEB B       C 0 U N T Y   J U D I C I A L   S Y S T E M
                                  CIVIL CASE DOCKETS
Webb County Courts -    Live                                               PAGE
DATE   7/09/15                                                             MV0260
TIME 14:09:44                                                              DCCMG

==============================================================================
CASE NUMBER              2002CVF000182 D1

 7/07/2003     Filing Papers                                       File Paprs
     PLAINTIFF'S MOTION TO COMPEL RESPONSES TO THIRD REQUEST FOR PRODUCTION
     AGAINST FORTIS INSURANCE COMPANY AND FORTIS INVESTORS, INC. (CM)
     CERTIFICATE OF WRITTEN DISCOVERY. (CM)
     WITH FIAT FOR SETTING ATTACHED. (CM)

 7/21/2003     Filing Papers                                       File Paprs
     FIAT: PLTS. MOTION TO COMPEL PRODUCTION FILED BY MOVANTS, SET FOR
     HEARING ON JULY 23RD 2003, AT SAM., NOTICES OF SETTING FAXED TO ATTYS
     GARY C. CROPSTER, LARRY MORENO, PATRICIA O. ALVAREZ, AMY B. BOGEA.
      (CM)
               Court Case Assignment                                    Case Assgn
     Court date/time:   7/23/2003   S:OO
     Assignment of court date/time.
     Status entered as Open
               Hearing                                                  Hearing
     Hearing Type entered as Mtn/Compel
     Hearing Type code   66: Mtn/Compel
               Filing Papers                                         File Paprs
     NOTICE OF INTENTION TO TAKE DEPOSITION BY WRITTEN QUESTIONS.   (CM)

 7/23/2003     Filing Papers                                        File Paprs
     CASE CALLED JUDGE FLORES PRESIDING. C.R. B. HILL, ATTORNEY FOR
     DEFENDANT'S MR. ADAN GONZALEZ, HEARING ON: PLTS. MOTION TO COMPEL
     PRODUCTION, MR. GONZALEZ ANNOUNCED THAT PARTIES HAVE REACHED AN
     AGREEMENT ON MOTION TO COMPEL ORDER TO BE SUBMITTED FOR THE COURT. (CM)
               Order                                                Order
     ORDER GRANTING MOTION TO COMPEL. (CM)
     COpy OF ORDER MAILED TO RENE R. BARRIENTIOS, AND LARRY MORENO. (em)

 S/04/2003     Filing Papers                                       File Paprs
     AMENDED NOTICE OF INTENTION TO TAKE DEPOSITION BY WRITTEN QUESTIONS.
      (CM)

 8/29/2003     Filing Papers                                            File Paprs
     CERTIFICATION NOTICE OF DELIVERY.      (CM)

12/12/2003     Filing Papers                                        File paprs
     CERTIICATION/NOTICE OF DELIVERY. (CM)
     DEPOSITION SUBPOENA TO TESTIFY OR PRODUCE DOCUMENTS OR THINGS. (CUSTODI
     AN OF RECORDS FOR: GARZA-GONGORA, DR. ARTURO.)CM

 1/20/2004     Filing Papers                                       File Paprs
     CERTIFICATION NOTICE OF .DELIVERY. (CM)
     DEPOSITION SUBPOENA TO TESTIFY OR PRODUCE DOCUMENTS OR THINGS. (CM)

 3/04/2004     Filing Papers                                       File paprs
     DOCKET CONTROL ORDER (SIGNED MARCH 1,2004) (FINAL PRE-TRIAL SEPT. 23,
     2004 AND TRIAL FOR SEPT. 27, 2004 AT 8:00 A.M.) COpy MAILED TO RENE
     BARRIENTOS, AMY B. BOYEA, GARY C. CRAPSTER, LARRY MORENO AND PATRICIA
               WEB B        C 0 U N T Y    J U D I C I A L    S Y S T E M
                                     CIVIL CASE DOCKETS
Webb County Courts - Live                                                       PAGE
DATE     7/09/15                                                                MV0260
TIME    14:09:44                                                                DCCMG

==============================================================================
CASE NUMBER .             : 2002CVF000182 Dl
     A. CALDER     (PF)

 6/28/2004     Filing Papers                                                 File Paprs
     PLAINTIFF'S SUPPLEMENTAL DESIGNATION OF EXPERT WITNESSES.        (CM)

 7/29/2004     Filing Papers                                                 File paprs
     CERTIFICATE OF DISCOVERY.       (CM)

 8/24/2004     Filing Papers                                       File Paprs
     INFORMAL HEARING HELD IN CHAMBERS WITH ATTORNEY ADAN GONZALEZ, AND
     MR. BARRIENTOS, HEARING ON MOTION FOR CONTINUANCE, MOTION IS GRANTED
     OF TRIAL SETTING ORIGINALLY SET FOR SEPT. 27TH 2004, PARTIES TO
     SUBMITT NEW GUIDELINE ORDER FORM TO THE COURT, BY SEPT. 9TH 2004
      (CM)
               Order                                               Order
     ORDER   DEFENDANT'S MOTION FOR CONTINUANCE, OF THE TRIAL SET FOR
     SEPTEMBER 27TH 2004 IS HEREBY RESET.)CM

10/12/2004     Filing Papers                                       File Paprs
     REPORTER'S CERTIFICATION ORAL DEPOSITION OF AMELIA DUNN MAY 21, 2002
     VOLUME 1. (CM)

10/19/2004     Order                                               Order
     AMENDED SCHEDULING ORDER. ( JURY TRIAL SET FOR MARCH 21ST 2005, WITH
     FINAL PRE TRIAL SET FOR MARCH 17TH 2005 AT 8AM.)CM
                   Court Case Assignment                                     Case Assgn
       Court date/time: 3/21/2005      8:00
       Court date/time: 3/17/2005      8:00
       Assignment of court date/time.
       Assignment of court date/time.
       Status entered as Open
       Status entered as Open
                 Hearing                                                     Hearing
       Hearing Type entered as Jury Trial
       Hearing Type entered as pre-Trial
       Hearing Type code    4: Jury Trial
       Hearing Type code    2: Pre-Trial

11/08/2004     Filing Papers                                       File Paprs
     LETTER FROM LAW OFFICES OF RENE R. BARRIENTOS, DATED: NOV. STH 2004
     TO THE COURT: RULE 11 AGREEMENT, CONVERSATION ON OCT. 26TH 2004, PART I
     ES AGREED TO PASS THE MARCH 21ST 2005 TRIAL DATE AND RESET THIS MATTER
     FOR THE NEXT AVAILABLE DATE OF APRIL 21ST 2005 AT SAM .. (CM)
                   Court Case Assignment                                     Case Assgn
       Court date/time: 4/21/2005      8:00
       Assignment of court date/time.
       Status entered as Open
                 Hearing                                                     Hearing
       Hearing Type entered as Jury Trial
       Hearing Type code    4: Jury Trial

ll/12/2004         Filing Papers                                             File paprs




                   --------~       ~--------~      ..   --~
               WEB B       C 0 IT N T Y   J IT D I C I A L   S Y S T E M
                                    CIVIL CASE DOCKETS
Webb county Courts - Live                                                     PAGE
DATE     7/09/15                                                              MV0260
TIME    14:09:44                                                              DCCMG

====================================================== =======================~

CASE NUMBER .       : 2002CVF000182 Dl
     RULE 11 AGREEMENT. (CM)

 1/04/2005     Filing Papers                                       File Paprs
     MOTION FOR INSPECTION AND FORENSIC TESTING OF ORIGINAL LIFE INSURANCE
     POLICY (WITH FIAT ATTACHED) (PF)

 1/05/2005     Filing Papers                                        File Paprs
     FIAT (PLAINTIFFS MOTION FOR INSPECTION AND FORENSIC TESTING OF LIFE
     ORIGINAL LIFE INSURANCE POLICY SET FOR JAN. 7, 2005 AT 8:00 A.M.)
     NOTICE FAXED TO LARRY MORENO, ADAN A. GONZALEZ, GARY CRAPSTER,
     PATRICIA A. ALVAREZ, AMY B. BOGEN AND RENE R. BARRIENTOS (PF)
                   Court Case Assignment                                   Case Assgn
       Court date/time: 1/07/2005   8:00
       Assignment of court date/time.
       Status entered as Open
                 Hearing                                                   Hearing
       Hearing Type entered as Fiat
       Hearing Type code   51: Fiat

 1/07/2005     Hearing                                               Hearing
     CASE CALLED. HEARING CANCELLED LETTER FAXED TO IRMA GARCIA   (PF)
                 Filing Papers                                       File Paprs
       MOTION FOR INSPECTION AND FORENSIC TESTING OF ORIGINAL LIFE INSURANCE
       POLICY (WITH FIAT ATTACHED) (PF)

 1/21/2005      Filing Papers                                       File Paprs
     PLAINTIFFS' SECOND SUPPLEMENTAL DESIGNATION OF EXPERT WITNESSES.
      (FILED BY ATTY RENE R. BARRIENTOS, PATRICIA O. ALVAREZ, ELISAMAR
     SOTO FOR THE PLTS') RZ
                Filing Papers                                       File Paprs
     RULE 11 AGREEMENT (FILED BY ATTY RENE R. BARRIENTOS, PATRICIA ALVAREZ,
     ELISAMAR SOTO.) RZ

 1/31/2005     Filing papers                                               File Paprs
     CERTIFICATE OF WRITTEN DISCOVERY (PF)

 2/17/2005     Filing Papers                                       File Paprs
     NOTICE OF INTENTION TO TAKE ORAL DEPOSITION OF MARIA ISABEL YANEZ-
     REYES (FILED BY ATTY THOMAS F. A. HETHERINGTON) RZ

 4/15/2005      Filing Papers                                              File Paprs
     PLAINTIFFS' MOTION FOR DISMISSAL AND TAKE NOTHING JUDGMENT
      (WITHOUT AN ORDER ATTACHED) RZ

 4/20/2005     Court Case Assignment                                       Case Assgn
     Court date/time: 4/21/2005  8:00
       Status changed from Open            to Cance
                   Filing Papers                                           File   Paprs
       *IMG* PLAINTIFFS' MOTION FOR DISMISSAL AND TAKE NOTHING JUDGMENT
       FILED BY ATTY RENE R. BARRIENTOS AND PATRICIA O. ALVAREZ. RZ
       SENT TO SCAN.
                WEB B  C 0 U N T Y   J U D I C I A L   S Y S T E M
                               CIVIL CASE DOCKETS
Webb County Courts - Live                                               PAGE
DATE   7/09/15                                                          MV0260
TIME  14:09:44                                                          DCCMG

==============================================================================
CASE NUMBER .           : 2002CVF000182 D1
                  Filing Papers                                      File paprs
     *IMG* TAKE NOTHING JUDGMENT SIGNED 4/18/2005. (AS TO ALL)
     COPY OF THE JUDGMENT SENT VIA REG. MAIL AS TO RENE BARRIENTOS
     ATTY PATRICIA O. ALVAREZ, ATTY LANEY M. VAZQUEZ, ATTY GARY
     CRAPSTER, AND ATTY LARRY MORENO. RZ
     SENT TO SCAN.

 4/21/2005       Disposition                                         Dispositn
     Disposition entered as        495.
     Disposition code  495: FinalJudgm
     For OLD LINE LIFE INSURA
               Disposition                                           Dispositn
     Disposition entered as        495.
     Disposition code  495:       FinalJudgm
     For HARRY BELTRAN
               Disposition                                           Dispositn
     Disposition entered as        495.
     Disposition code  495: FinalJudgm
     For SUSANO CASTILLO JR
               Disposition                                           Dispositn
     Disposition entered as  495.
     Disposition code  495: FinalJudgm
     For     D/B/A B&C FINANCIAL
                  Disposition                                        Dispositn
     Disposition entered as        495.
     Disposition code 495: FinalJudgm
     For  FORTIS INSURANCE COM
               Disposition                                           Dispositn
     Disposition entered as        495.
     Disposition code 495: FinalJudgm
     For FORTIS INVESTORS INC